Execution Draft

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MMA CAPITAL TC FUND I, LLC

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

December 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



MMA CAPITAL TC FUND I, LLC

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

 

 

Table of Contents

 

 

Page

ARTICLE I. DEFINED TERMS

1 

 

 

ARTICLE II. FORMATION OF THE COMPANY

13 

 

 

 

Section 2.1.

Continuation of the Limited Liability Company.

13 

Section 2.2.

Name, Office and Resident Agent.

14 

Section 2.3.

Title to Company Property.

14 

 

 

ARTICLE III. BUSINESS PURPOSE; TERM AND DISSOLUTION

14 

 

 

 

Section 3.1.

Business Purpose.

14 

Section 3.2.

Company Activities.

14 

Section 3.3.

Term and Dissolution.

15 

 

 

ARTICLE IV. LIMITED LIABILITY COMPANY MEMBERS AND CAPITAL

15 

 

 

 

Section 4.1.

Administrative Member.

15 

Section 4.2.

Investor Member.

15 

Section 4.3.

Company Capital.

16 

Section 4.4.

Liability of Investor Member.

18 

Section 4.5.

Investor Member Representations and Warranties.

18 

Section 4.6.

Investor Member Voluntary Loans.

20 

 

 

ARTICLE V. RIGHTS, OBLIGATIONS AND POWERS OF THE ADMINISTRATIVE MEMBER

20 

 

 

 

Section 5.1.

Management of the Company.

20 

Section 5.2.

Authority of the Administrative Member.

21 

Section 5.3.

Authority of Administrative Member and its Affiliates To Deal with the Company,
the Investment Entities, the Holding Entities, the Local Limited Partnerships
and other Affiliated Entities.

22 

Section 5.4.

Restrictions on Authority.

22 

Section 5.5.

Other Activities.

24 

Section 5.6.

Fiduciary Duty.

25 

Section 5.7.

Tax Status of Company.

25 

Section 5.8.

Indemnity.

25 

Section 5.9.

Duties and Obligations of the Administrative Member.

25 

Section 5.10.

Origination Loan.

27 

Section 5.11.

Special Obligations of the Administrative Member.

27 

Section 5.12.

Rights and Obligations Related to MLCS ISDA Master Agreement.

29 

 

 

 

i

--------------------------------------------------------------------------------

 



 

 

 

ARTICLE VI. RIGHTS, POWERS AND DUTIES OF THE ADMINISTRATIVE MEMBER

30 

 

 

 

Section 6.1.

Delegation of Authority.

30 

Section 6.2.

Reserves.

30 

Section 6.3.

Asset Manager.

30 

Section 6.4.

No-Value Local Limited Partnerships.

31 

Section 6.5.

Administrative Member Representations and Warranties.

31 

Section 6.6.

Indemnification of Administrative Member.

33 

 

 

ARTICLE VII. RETIREMENT OF THE ADMINISTRATIVE MEMBER

34 

 

 

 

Section 7.1.

Admission of Successor or Additional Administrative Members.

34 

Section 7.2.

Removal of an Administrative Member.

35 

Section 7.3.

Replacement Administrative Member and Rights of the Removed Administrative
Member.

35 

Section 7.4.

Consequences of Removal.

35 

 

 

ARTICLE VIII. TRANSFERABILITY OF THE INVESTOR MEMBER INTEREST

36 

 

 

 

Section 8.1.

Assignment.

36 

Section 8.2.

Restrictions.

36 

Section 8.3.

Substitute Investor Members.

37 

Section 8.4.

Put Option.

37 

Section 8.5.

Outside Activities.

38 

 

 

ARTICLE IX. PROFITS & LOSSES; DISTRIBUTIONS

38 

 

 

 

Section 9.1.

Allocation of Profits and Losses and Tax Credits.

38 

Section 9.2.

Distribution of Cash Flow.

39 

Section 9.3.

Distribution of Capital Proceeds.

40 

Section 9.4.

Special Distributions.

41 

Section 9.5.

Tax Issues on Liquidation.

42 

Section 9.6.

Special Allocation Provisions.

43 

Section 9.7.

Order of Application.

45 

 

 

ARTICLE X. DISSOLUTION AND LIQUIDATION OF THE COMPANY

45 

 

 

 

Section 10.1.

Events Causing Dissolution.

45 

Section 10.2.

Liquidation.

45 

 

 

ARTICLE XI. BOOKS AND RECORDS, ACCOUNTING, TAX ELECTIONS, ETC.

46 

 

 

 

Section 11.1.

Books and Records.

46 

Section 11.2.

Bank Accounts.

46 

Section 11.3.

Intentionally Omitted.

46 

Section 11.4.

Reports to Investor Member.

46 

Section 11.5.

Tax Elections.

48 

Section 11.6.

Special Basis Adjustments.

48 

Section 11.7.

Fiscal Year and Accounting Method.

49 

Section 11.8.

Tax Matters Partner.

49 

 

ii

--------------------------------------------------------------------------------

 



 

 

 

 

 

ARTICLE XII. MISCELLANEOUS PROVISIONS

51 

 

 

 

Section 12.1.

Notices.

51 

Section 12.2.

Word Meanings.

52 

Section 12.3.

Binding Provisions.

52 

Section 12.4.

Applicable Law.

53 

Section 12.5.

Counterparts.

53 

Section 12.6.

Survival of Representations and Warranties.

53 

Section 12.7.

Severability of Provisions.

53 

Section 12.8.

Intentionally Omitted.

53 

Section 12.9.

Paragraph Titles.

53 

Section 12.10.

Meeting of Members.

53 

Section 12.11.

Amendment Procedure.

54 

Section 12.12.

Partition.

54 

Section 12.13.

Entire Understanding.

54 

Section 12.14.

Separability of Provisions.

54 

Section 12.15.

Tax Disclosure.

54 

 

 

 

 

SCHEDULES:

A.Schedule of Members

B.Apartment Complexes

C.Investment Entities

D.Direct LLPs

E.Projected Tax Credits

F.Notice of Default

G.No-Value LLPs

H.Origination Loan Note

I.Tax Credit Exemptions

J.Litigation and Investigation Exceptions

K.Acquired Entities

 

 

 

iii

--------------------------------------------------------------------------------

 

 

 

MMA CAPITAL TC FUND I, LLC

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT of MMA CAPITAL TC FUND I, LLC
(the “Company”) is made effective as of December 31, 2015 (the “Effective Date”)
 by and between MUNIMAE TEI HOLDINGS, LLC, a Maryland limited liability company
(“Administrative Member”), and BANK OF AMERICA, N.A. a National Association (the
“Investor Member”).

RECITALS

A.The Administrative Member organized the Company pursuant to the Act by
executing and filing a Certificate of Formation with the Delaware Secretary of
State on November 20, 2015 ( the “Certificate”).

B.The willingness of the Investor Member to acquire an interest in the Company
was dependent upon the Administrative Member entering into a series of
agreements with the Investor Member’s affiliate, Merrill Lynch Capital Services,
Inc., a Delaware corporation (“MLCS”), to support the commitment of the
Administrative Member (or one of its members on its behalf) to lend funds to the
Company to enable it to make any distributions to the Investor Member required
by this Agreement or to make payments to the Investor Member directly.  MLCS and
the Investor Member are part of the same consolidated group and filed federal
income tax returns on a consolidated basis as Bank of America Corporation.  MLCS
has entered into the MLCS ISDA Master Agreement, pursuant to which MLCS has
agreed (by assignment) to make certain payments to the Investor Member if and to
the extent the Administrative Member or the Company defaults in its obligation
to make such payments pursuant to this Agreement. 

C.In consideration for providing the MLCS ISDA Master Agreement, the MLCS IRFA
Fee will be paid to MLCS by the Company from the proceeds of the Administrative
Member’s  Origination Loan.    The Company has also agreed to pay an additional
annual MLCS Contingent Fee to the MLCS on the terms set forth in this Agreement.

D.The Members of the Company desire to: (i) provide for the admission of the
Investor Member to the Company; (ii) set forth more fully the rights,
obligations and duties of the Members; and (iii) continue the Company.

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement,
the Members, intending to be legally bound, agree to continue the Company as
follows:

ARTICLE I.
DEFINED TERMS

The following terms have the meanings specified below whenever used in this
Agreement with initial capital letters:

“2015 Act” has the meaning set forth in Section 11.8D.





 

--------------------------------------------------------------------------------

 

 

“Accountants” means CohnReznick LLP or such other firm of certified public
accountants of nationally recognized standing as may be engaged by the
Administrative Member with the consent of the Investor Member.

“Act” means the Limited Liability Company Act of the State of Delaware as it
may, from time to time, be amended.

“Administrative Member” means MuniMae TEI Holdings, LLC, a Maryland limited
liability company, or any additional or successor Administrative Member named in
any duly adopted amendment to this Agreement.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of a
Company Fiscal Year, after giving effect to the following adjustments:

(i)Such Capital Account shall be increased by the amount of any Deficit
Restoration Obligation of such Member.

(ii)Such Capital Account shall be decreased by the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Allocation Regulations.

The foregoing definition of Adjusted Capital Account Deficit and the application
of such term in the manner provided in Article IX is intended to comply with the
provisions of Section 1.704-1(b)(2)(ii)(d) of the Allocation Regulations and
shall be interpreted consistently therewith.

“Affected Tax Return” has the meaning set forth in Section 11.8D.

“Affiliate” means any: (i) Member; (ii) legal representative, successor or
assignee of any Member; (iii) Entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
any Person referred to in the preceding clauses (i) or (ii); or (iv) Person who
is an officer, director, trustee, employee, stockholder (ten percent (10%) or
more) or Member (other than through the Company or through any other
partnership, the principal purpose of which is to invest directly or indirectly
in low income housing), of any Person referred to in the preceding clauses (i)
through (iii).

“After-Tax Basis” means, with respect to a payment to be received by the
Investor Member, the original amount of such payment supplemented by a further
payment or payments so that, after deducting from such payment an amount
calculated by multiplying a tax rate of 38%  by the amount of all taxable income
or gain recognized by the Investor Member attributable to such payment(s), the
balance of such payment(s) shall be equal to the original payment to which the
Investor Member was entitled.

“Agreement” means this Limited Liability Company Agreement, as it may be amended
from time to time.

“Allocation Regulations” means the Regulations issued under Sections 704(b) and
752 of the Code, as the same may be modified or amended from time to time.  If
the Allocation Regulations are revised or amended subsequent to the Effective
Date, references in this Agreement



2

--------------------------------------------------------------------------------

 

 

to sections or paragraphs of the Allocation Regulations shall be deemed to be
references to the applicable sections or paragraphs of the Allocation
Regulations as then in effect.

“Apartment Complex(es)” means any multifamily housing development owned by a
Local Limited Partnership specifically listed on Schedule B as it may be amended
from time to time.

“Applicable Rules” has the meaning set forth in Section 11.8D(ii).

“Asset Management Fee”  means the annual fee payable to the Asset Manager for
the asset management services as described in Section 6.3.C hereof equal to Two
Percent (2%) of IM Investment Proceeds.  The Asset Management Fee shall be
payable in accordance with the priorities set forth in Sections 9.2  and 9.3
hereof and shall be due quarterly in advance as of each January 1, April 1, July
1, and October 1, of each Fiscal Year.  Any accrued but unpaid Asset Management
Fees shall bear interest at the Stipulated Rate.

“Asset Manager” has the meaning set forth in Section 6.3B.

“Bankruptcy” or “Event of Bankruptcy” means as to any Person:

(i)its filing a petition commencing a case as debtor under the Bankruptcy Code
(as now or in the future amended), or the commencement of an involuntary case
against it under the Bankruptcy Code, and the earlier of the entry of an order
for relief or the appointment of an interim trustee to take possession of its
estate or to operate any of its business;

(ii)its making a general assignment for the benefit of its creditors;

(iii)its consenting to the appointment of a receiver for all or a substantial
part of its property;

(iv)the entry of a court order appointing a receiver or trustee for all or a
substantial part of its property without its consent, if not stayed, vacated or
set aside within one hundred twenty (120) days; or

(v)the assumption of custody or sequestration by a court of competent
jurisdiction of all or substantially all of its property, if not stayed, vacated
or set aside within one hundred twenty (120) days.

“Capital Account” means the account maintained by the Company on behalf of each
Member in accordance with Section 4.3.

“Capital Contribution” means the total amount of cash actually contributed to
the Company by each Member.  Any reference in this Agreement to the Capital
Contribution of a Member shall include a Capital Contribution made by any
predecessor holder(s) of the Interest of such Member.

“Capital Proceeds” means (i) the gross proceeds received by the Company either
directly or as a distribution from an Investment Entity or Holding Entity, as
applicable resulting from (a) the liquidation of Company assets and/or (b) the
occurrence of a Capital Transaction, less (ii) the



3

--------------------------------------------------------------------------------

 

 

sum of actual expenses of the Company incident to such liquidation of Company
assets and/or Capital Transaction. 

“Capital Transaction” means the sale, transfer or other disposition (i) by the
Company of all or part of its interest in any Investment Entity, or (ii) by any
Investment Entity of all or part of its interest in a Holding Entity, or (iii)
by a Holding Entity of all or part of its interest in a Local Limited
Partnership, or (iv) by a Local Limited Partnership of its interest in an
Apartment Complex, or any other transaction affecting the Company that is not in
the ordinary course of the Company’s business, including the receipt by the
Company of its share of the proceeds of a Capital Transaction as to the
Investment Entity, a Holding Entity, or a Local Limited Partnership.  As the
context may require, the term “Capital Transaction” shall, as to a Local Limited
Partnership, mean any transaction the proceeds of which are not includible in
determining cash flow of the Local Limited Partnership, including, without
limitation, the sale, transfer or other disposition of all or substantially all
the assets of such Local Limited Partnership and a  refinancing of an applicable
Permanent Mortgage Loan.

“Cash Flow” means, with respect to any Fiscal Year or other applicable period,
the sum of (i) all cash receipts of the Company, including cash flow from
Investment Entities, Holding Entities, and/or Local Limited Partnerships, but
excluding Capital Contributions, Capital Proceeds, and Seller Indemnity
Proceeds, and (ii) any funds deemed available for distribution by the
Administrative Member from amounts previously set aside as Reserves or Tax Audit
Reserves from Cash Flow, less Operating Expenses.

“Cause” means:  (i) conduct that constitutes fraud, bad faith, gross negligence,
willful misconduct or breach of fiduciary duty, (ii) the Bankruptcy of the
Administrative Member, (iii) a material breach of this Agreement by the
Administrative Member, or (iv) the inaccuracy in any material respect, of any
representation made by the Administrative Member in this Agreement, (v) a
monetary default by the Administrative Member under this Agreement.

“Certificate” means the Certificate of Formation pursuant to which the Company
was formed under the Act, as it may be amended or restated.

“Challenge Period” has the meaning set forth in Section 6.2B.

“Change in Tax Law” means amendments to the Code and uncodified legislative
changes to the federal income tax laws after the Effective Date and amendments
to or the promulgation of new Regulations after the Effective Date, but shall
not include the promulgation of final, temporary or proposed Regulations to the
extent that such Regulations correspond to final, temporary or proposed
Regulations that were promulgated on or prior to the Effective Date.  The
positions asserted by the IRS in the Technical Advice Memoranda Nos.
2000-430-15, 2000-430-16 (as modified by Technical Advice Memorandum No.
2002-160-27 dated March 11, 2002), 2000-430-17, each dated October 27, 2000, and
Nos. 2000-44-004 and 2000-44-005, each dated November 3, 2000, regarding the
inclusion of certain costs in computing eligible basis (as defined in Section
42(d) of the Code) reflect the present federal income tax laws such that any
future successful assertion of such positions by the IRS which results in a
reduction in the eligible basis of any Apartment Complex will not constitute a
Change in Tax Law.





4

--------------------------------------------------------------------------------

 

 

“Closing Payment Direction Letter” means that certain letter from the Company to
the Investor Member dated as of December 29, 2015 regarding the direction of
payment of Capital Contributions of the Investor Member and certain obligations
of the Administrative Member related thereto.

“Code” means the Internal Revenue Code of 1986, as amended, and published rules,
rulings (including private rulings) and regulations thereunder at the time of
reference thereto.

“Company” has the meaning set forth in the Preamble.

“Consent” means the prior written consent of a Person to do the act or thing for
which the consent is solicited, or the act of granting such consent, as the
context may require.  The Consent of a Person may be granted or withheld in its
sole and absolute discretion unless expressly provided otherwise in this
Agreement.

“Covered Tax Year” means the Fiscal Years ending on (i) December 31, 2016, (ii)
December 31, 2017, (iii) December 31, 2018, (iv) December 31, 2019, and (v)
December 31, 2020.

“Covered Tax Year Deficiency Amount” means the amount determined as of December
31 of each Covered Tax Year equal to the excess, if any, of the Projected Tax
Credits for such Covered Year over the actual Tax Credits properly allocated
from the Company to the Investor Member for such Covered Tax Year.

“Covered Tax Year Deficiency Notice” means any Notice described in Section
4.2B(i).

“Covered Tax Year Deficiency Payment” means, for any Covered Tax Year, an amount
equal to 95% of the Covered Tax Year Deficiency Amount, if any, together with
interest at the Stipulated Rate, from December 31 of the relevant Covered Tax
Year to the date of the distribution of such amount to the Investor Member.

“Credit Recovery Loan” means the loan deemed to be made by the Investor Member
to the Company, as more particularly described in Section 5.11C.

“Damages” has the meaning set forth in Section 5.8.

“Deficit Restoration Obligation” means, for each Member, the sum of: (i) any
amounts that such Member is obligated to restore to the Company in accordance
with the provisions of Sections 1.704-1(b)(2)(ii)(c), 1.704-1(b)(2)(ii)(h), or
any other applicable provisions of the Allocation Regulations; (ii) such
Member’s  share of Partnership Minimum Gain if any; and (iii) such Member’s
 share of Partner Nonrecourse Debt Minimum Gain, if any.

“Depreciation” means, for the Fiscal Year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount that bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis.





5

--------------------------------------------------------------------------------

 

 

“Direct LLP” means a Local Limited Partnership in which the Company holds a
direct interest or an indirect interest through a Holding Entity and not through
an Investment Entity.

“Effective Date” has the meaning set forth in the Preamble.

“Entity” means any partnership, limited liability company, corporation, joint
venture, trust, business trust, cooperative, association or public agency.

“Entity-Level Tax Items” has the meaning set forth in Section 5.4P.

“Excluded Tax Credit Shortfall Amount” means an amount equal to the Tax Credits
previously claimed by the Investor Member or projected to be available to the
Investor Member through the end of the last Covered Tax Year, that are
disallowed or otherwise not properly allocable to the Investor Member as a
result of a Final Determination that the Company is not a partnership for
federal income tax purposes or that the Investor Member is not a partner for
federal income tax purposes.

“Expense Loans” has the meaning set forth in Section 5.11B.

“Final Determination” means the first to occur of: (i) the filing of a federal
information return or an amended federal information return or a tax return
reporting a Tax Detriment by the Company, an Investment Entity, any Holding
Entity or any Local Limited Partnership; (ii) a decision, judgment, decree or
other order issued by any court of competent jurisdiction confirming the
assertion by the IRS that a Tax Detriment exists, which decision, judgment,
decree or other order has become final (i.e., all allowable appeals have been
exhausted); or (iii) any binding settlement in writing is made between the
Administrative Member, the Company, an Investment Entity, any Holding Entity or
any Local Limited Partnership and the IRS conceding the existence of a Tax
Detriment.

“Fiscal Year” means the calendar year or such other year which the Company is
required by the Code to use as its taxable year.

“Full Guaranty Extension Period Detriments” has the meaning set forth in Section
5.11A(ii).

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i)The initial Gross Asset Value of any asset contributed by a Member of the
Company shall be the gross fair market value of such asset, as determined by the
contributing Member and the Company;

(ii)The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Administrative
Member, as of the following times:  (a) the acquisition of an additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution; (b) the distribution by the Company to a
Member of more than a de minimis amount of Company property as consideration for
an interest in the Company; (c) the liquidation of



6

--------------------------------------------------------------------------------

 

 

the Company within the meaning of Section 1.704‑1(b)(2)(ii)(g) of the Allocation
Regulations; or (d) in connection with the grant of an interest in the Company
(other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
partner capacity, or by a new Member acting in a partner capacity or in
anticipation of being a Member;  provided,  however, that the adjustments
pursuant to clauses (a) (b) and (d) above shall be made only if the
Administrative Member reasonably determines that such adjustments are necessary
or appropriate to reflect the relative economic interests of the Members in the
Company;

(iii)The Gross Asset Value of any Company asset distributed to any Member, for
which the value is adjusted pursuant to clause (ii)(b), shall be the gross fair
market value of such asset on the date of distribution; and

(iv)The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Section 1.704‑1(b)(2)(iv)(m) of the Allocation Regulations and Section 3.4;
 provided,  however, that Gross Asset Values shall not be adjusted pursuant to
this clause (iv) to the extent the Administrative Member determines that an
adjustment pursuant to clause (ii) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clause (i), (ii) or (iv) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits or Losses.

“Guaranty Extension Period” means the period beginning on the Effective Date and
ending on December 31, 2025.

“Guaranty Extension Period Detriments” has the meaning set forth in Section
5.11A(ii).

“Guaranty Fee” means a  one-time fee equal to two percent (2%) of IM Investment
Proceeds payable to the Administrative Member in exchange for its commitment to
make Mandatory Loans.  The Guaranty Fee shall be payable in accordance with the
priorities set forth in Sections 9.2 and 9.3 hereof and shall be due on December
31, 2015, and any accrued but unpaid portion of the Guaranty Fee shall bear
interest at the Stipulated Rate.

“Holding Entity” means a limited liability company in which an Investment Entity
is the sole member, that serves as the investment vehicle through which the
Investment Entity, and therefore the Company, holds its interest in each of the
Local Limited Partnerships.

“Holding Entity Interest” means the indirect ownership Interest of a Member in a
Holding Entity at any time.

“Interest” or “Membership Interest” means the ownership interest of a Member in
the Company at any time, including the Member’s right to any benefits under this
Agreement and under the Act together with the Member’s obligations to comply
with all the terms and provisions



7

--------------------------------------------------------------------------------

 

 

of this Agreement and of the Act.  Except as otherwise provided in this
Agreement, the Interest of each Member shall be as set forth in Exhibit A to
this Agreement.

“Investment Entity” has the meaning set forth in Section 3.1 and a complete list
of Investment Entities is set forth on Schedule C.

“Investment Entity Agreement” means the operating agreement or limited
partnership agreement of an Investment Entity pursuant to which the rights and
obligations of the Company are set forth and described.

“Investment Entity Interest” means the ownership interest of the Company in an
Investment Entity at any time, including the Company’s right to any benefits
under the applicable Investment Entity Agreement.  The Company’s percentage
ownership interest for the purpose of the allocation of Tax Credits in each
Investment Entity is set forth on Schedule C.

“Investment Entity Manager” means the general partners, managers or managing
members, as the case may be, of the Investment Entities.

“Investor Member” means Bank of America, N.A. and any additional Person who may
be admitted to the Company as a Substitute Investor Member or an additional
Investor Member in accordance with this Agreement.

“IM Investment Proceeds” shall mean the initial Capital Contribution of the
Investor Member set forth on Exhibit A hereof.

“IM Voluntary Loan” has the meaning set forth in Section 4.6.

“IRS” means the United States Internal Revenue Service.

“Local General Partner” means the general partners, managers or managing
members, as the case may be, of the Local Limited Partnerships.

“Local Limited Partnership Interest” means the limited partnership interest or
limited liability company interest, as the case may be, held by the Company
through the Investment Entity and any applicable Holding Entity, in a Local
Limited Partnership.

“Local Limited Partnerships” has the meaning set forth in Section 3.1.

“Losses” has the meaning set forth in the definition of “Profits” or “Losses.”

“MLCS” shall mean Merrill Lynch Capital Services, Inc.

“MLCS Contingent Fee” means an amount equal to twenty percent (20%) of the
Company’s  remaining Capital Proceeds payable by the Company to MLCS in
accordance with the priorities set forth in Section 9.3 and in accordance with
the MLCS Contingent Fee Agreement in consideration of the provision by MLCS to
the Company of the MLCS ISDA Master Agreement.





8

--------------------------------------------------------------------------------

 

 

“MLCS Contingent Fee Agreement” means that certain Agreement with Respect to
Additional IRFA Fee, dated as of December 31, 2015, by and among MLCS, the
Company, MMA Capital Management, LLC, and the Administrative Member.

“MLCS IRFA Fee” means the upfront fee payable to MLCS for providing the MLCS
ISDA Master Agreement in an amount equal to two percent (2%) of the IM
Investment Proceeds which fee is due and payable by the Company to MLCS on
December 31, 2015 pursuant to the MLCS ISDA Master Agreement.

“MLCS ISDA Master Agreement” means that certain ISDA Master Agreement, dated as
of December 28, 2015, effective as of December 31, 2015, between MLCS and the
Company, together with Schedule to the 2002 Master Agreement dated as of
December 28, 2015, effective as of December 31, 2015, the Credit Support Annex
to the Schedule to the Master Agreement dated as of December 28, 2015, effective
as of December 31, 2015, and Confirmation Letter to ISDA Master Agreement, dated
December 28, 2015.

“Mandatory Loan” means loans made to the Company by or on behalf of the
Administrative Member pursuant to Sections 5.11A(i) and 5.11A(ii),  or MLCS ISDA
Master Agreement payments which MLCS elects at its sole option to lend to the
Company as Mandatory Loans, the proceeds of which shall be specially distributed
to the Investor Member pursuant to Section 9.4.    

“Member” means any Administrative Member or Investor Member.

“No-Value Local Limited Partnerships” has the meaning set forth in Section 6.4.

“Notice” means a writing containing the information required by this Agreement
to be communicated to a Person and personally delivered to such Person or sent
by registered or certified mail, postage prepaid, return receipt requested, to
such Person at the last known address of such Person and to the attention of
such officers and/or employees of such Person as shown on the books of the
Company; provided, however, that written communication containing such
information actually received by a Person shall constitute Notice for all
purposes of this Agreement. The “Notice Date” with respect to such Notice, shall
be the earlier of (i) the date of personal delivery to such address, or registry
of or the certification receipt, as the case may be, or (ii) the date of actual
receipt by such Person of written communication containing such information.

“Notice Date” has the meaning set forth in the definition of “Notice”.

“Operating Expenses” means, with respect to any fiscal period, expenses
reasonably incurred by (i) the Company during such period in the ordinary course
of the Company’s business, including, but not by way of limitation, all expenses
for computer supplies, taxes, accounting, auditing, bookkeeping, legal, travel,
telephone and organizational, offering and closing expenses, or (ii) the Tax
Matters Partner or Partnership Representative in connection with an IRS audit or
inquiry.  Without limiting the generality of the foregoing, Operating Expenses
shall also include actual third-party out-of-pocket cost of goods, materials and
administrative services used by or for the Company, the Tax Matters Partner or
Partnership Representative, as the case may be, that are incurred by the
Administrative Member, the Tax Matter Partner or Partnership Representative, as
the case may be, in performing the foregoing functions; provided,  however, that
no Member or its



9

--------------------------------------------------------------------------------

 

 

Affiliates may be reimbursed for rent or depreciation, utilities, capital
equipment, other administrative expenses or salaries or fringe benefits incurred
by or allocated to Affiliates of such Member.  Operating Expenses shall not
include fees paid by the Company to the Administrative Member and its
Affiliates.

“Operating Profits or Losses” means, for any Fiscal Year, the Profits or Losses
of the Company for that year as determined for federal income tax purposes by
the Accountants, excluding Profits or Losses from a Capital Transaction and
determined without regard to any adjustments to basis pursuant to Sections 734
or 743 of the Code.

“Origination Loan” has the meaning set forth in Section 5.10.

“Partner Nonrecourse Debt” has the meaning set forth in Section 1.704‑2(b)(4) of
the Allocation Regulations. 

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Sections
1.704‑2(i)(2) and (3) of the Allocation Regulations.

“Partner Nonrecourse Deductions” has the meaning set forth in Section
1.704-2(i)(1) of the Allocation Regulations.

“Partnership Challenge” means the initiation of an IRS audit of the Investor
Member and/or the Company, pursuant to which the IRS asserts or otherwise
indicates that it is likely to challenge or assert that the Company is not a
partnership for federal income tax purposes or that the Investor Member is not a
partner for federal income tax purposes.

“Partnership Minimum Gain” has the meaning set forth in Section 1.704-2(d) of
the Allocation Regulations.

“Partnership Representative” has the meaning set forth in Section 11.8D(i).

“Payments” has the meaning set forth in Section 6.6A.

“Permanent Mortgage Loan” means with respect to a Local Limited Partnership, the
permanent mortgage loan or loans made to the Local Limited Partnership by a
permanent mortgage lender or lenders, and secured by a mortgage or deed of trust
and other related security documents and financing statements.

“Permitted Temporary Investments” means dollar-denominated investments limited
to bankers’ acceptances, negotiable or non-negotiable certificates of deposit,
time or demand deposits (including non-interest bearing accounts) in, money
market accounts with, or repurchase or reverse repurchase agreements or other
short term investments constituting obligations of, commercial banks having a
combined capital and surplus of not less than One Hundred Million
Dollars ($100,000,000) or such other investments as are permitted by the Consent
of the Investor Member.

“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so requires; and, unless



10

--------------------------------------------------------------------------------

 

 

the context otherwise requires, the singular shall include the plural, and the
masculine gender shall include the feminine and the neuter and vice versa.

“Profits” or “Losses” means, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such Fiscal Year or period,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:

(i)Any items described in Sections 705(a)(1)(B) and 705(a)(1)(C) of the Code
that are not otherwise taken into account in computing Profits or Losses shall
be added to such taxable income or loss.

(ii)Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) expenditures pursuant to Section
1.704-1(b)(2)(iv)(i) of the Allocation Regulations, and not otherwise taken into
account in computing Profits or Losses, shall be subtracted from such taxable
income or loss.

(iii)Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value.

(iv)If the Company distributes assets to a Member (whether in connection with a
liquidation or otherwise), or if the Gross Asset Value of any Company asset is
adjusted upon the acquisition of an additional interest in the Company,
unrealized income, gain, loss and deduction inherent in such distributed or
adjusted assets (not previously reflected in Capital Accounts) shall be
allocated pursuant to Section 9.1 as if there had been a taxable disposition of
such distributed or adjusted assets at fair market value.

(v)In lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period, computed
in accordance with the definition of “Depreciation” set forth in this Agreement.

Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 4.4 shall be taken into account in
computing Profits or Losses only if the Accountants determine that such items
should be so reflected.

“Projected Tax Credits” means the Tax Credits expected to be allocated to the
Investor Member for each Covered Tax Year as set forth on Schedule E.

“Purchase Agreement” means that certain Purchase Agreement by and between
General Electric Capital Corporation, as seller, and the Company, as purchaser,
dated as of November 30, 2015.

“Put Evaluation Notice” has the meaning set forth in Section 8.4A.





11

--------------------------------------------------------------------------------

 

 

“Put Evaluation Option” has the meaning set forth in Section 8.4A.

“Put Evaluation Period” has the meaning set forth in Section 8.4A.

“Put Notice” has the meaning set forth in Section 8.4C.

“Put Option” has the meaning set forth in Section 8.4C.

“Put Period” has the meaning set forth in Section 8.4C.

“Put Price” has the meaning set forth in Section 8.4A.

“Recapture” means the obligation of a Member to recapture Tax Credits allocated
to such Member for any given Fiscal Year pursuant to Section 42(j) of the Code.

“Replacement Administrative Member” has the meaning set forth in Section 7.2A.

“Replacement Manager” has the meaning set forth in Section 7.2A.

“Regulations” means the regulations promulgated by the United States Department
of the Treasury pursuant to the Code.

“Regulatory Allocations” means the allocations set forth in Sections 9.6.B
through 9.6.F.

“Reserves” has the meaning set forth in Section 6.2A.

“Seller” means General Electric Capital Corporation, as seller under the
Purchase Agreement.

“Seller Indemnity Proceeds” means proceeds received by the Company from the
Seller pursuant to Section 16 of the Purchase Agreement; provided, however, the
Seller Indemnity Proceeds shall not include proceeds paid by the Seller in
connection with (i) any assets that were not directly or indirectly acquired by
the Company, or (ii) No-Value Local Limited Partnership after the Company no
longer owns them.

“Seller Tax Credit Indemnity Amount” means Seller Indemnity Proceeds (or the
applicable portion thereof) that relates to the loss or recapture of Tax Credits
as described in Section 16.2 of the Purchase Agreement.

“Stipulated Rate” means an interest rate of six percent (6%) per annum
compounded annually.

“Stipulated Loan Rate” means an interest rate of nine and one half percent
(9.5%) per annum compounded annually.

“Subsidiary” has the meaning set forth in Section 3.1.

“Substitute Investor Member” means any Person who is admitted to the Company as
an Investor Member under the provisions of Article VIII.





12

--------------------------------------------------------------------------------

 

 

“Tax Audit Reserve” has the meaning set forth in Section 6.2B.

“Tax Credit” means the low-income housing tax credit allowed for qualified
low-income housing projects pursuant to Section 42 of the Code. 

 “Tax Detriments” means, with respect to each  Fiscal Year, an amount equal to
the sum of: (i) 100% of any Tax Credits of the Investor Member that are
disallowed, reallocated, reduced, Recaptured or lost as a result of a Final
Determination; plus (ii) 100% of any interest, additions to tax or penalties
imposed on the Investor Member by the IRS as a result of such Final
Determination. The inability of the Investor Member to utilize any Tax Credits
as a result of its own tax position unrelated to its position in the Company,
shall not be considered a Tax Detriment. 

“Tax Items” means each item of Company income, gain, loss, deduction and Tax
Credit, as determined for federal income tax purposes.

 

“Tax Matters Partner” has the meaning ascribed to the term in Section 11.8A.

“Terminating Capital Transaction” means a Capital Transaction resulting in or
involving the termination and winding up of the business of the Company or any
other event resulting in the “liquidation” of the Company within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Allocation Regulations.

“Top Loss Amount” means, with respect to any (i) Covered Tax Year Deficiency
Amount, the excess of such Covered Tax Year Deficiency Amount and the Covered
Tax Year Deficiency Payment for such Covered Tax Year, and any (ii)  Final
Determination of Tax Detriments, excess of the Full Guaranty Extension Period
Detriments over the related Guaranty Extension Period Detriments. 

ARTICLE II.
FORMATION OF THE COMPANY

Section 2.1.Continuation of the Limited Liability Company.

The undersigned hereby continue the Company as a limited liability company under
the Act.  To the extent that the laws of other jurisdictions shall be applicable
to the operations of the Company, the Company is intended to be qualified as a
foreign limited liability company under such laws.  Upon the execution of this
Agreement by all parties hereto, the Administrative Member shall file any
necessary amendments to the Certificate and take all actions required by law to
perfect and maintain the Company as a limited liability company under the Act.

Section 2.2.Name, Office and Resident Agent.

The Company shall be conducted under the name of MMA Capital TC Fund I, LLC,
which name shall be changed by the Administrative Member upon written request of
the Investor Member.  The Administrative Member shall take all actions required
by law to maintain the Company’s right to use its name under the Act.  The
address of the registered office and the name and address of the registered
agent for service of process is Corporation Service Company, 2711



13

--------------------------------------------------------------------------------

 

 

Centerville Road, Suite 400,  Wilmington,  Delaware 19808.  The Company may have
such additional offices as the Administrative Member may deem advisable.  The
Administrative Member may at any time change the location of the principal
office of the Company and the resident agent of the Company and shall give due
Notice of any such change to the Investor Member.

Section 2.3.Title to Company Property.

All property owned by the Company, whether real or personal, tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Member shall have any individual ownership interest in such property.  The
Company may hold any of its assets in its own name or in the name of its
nominee, which nominee may be one or more individuals, corporations,
partnerships, trusts or other entities.

ARTICLE III.
BUSINESS PURPOSE; TERM AND DISSOLUTION

Section 3.1.Business Purpose.

The purpose of the Company is to invest, directly and indirectly, in the
Apartment Complexes owned by the limited partnerships or limited liability
companies (“Local Limited Partnerships”)  identified on Schedule B by acquiring
pursuant to the Purchase Agreement, holding and disposing of (a) the companies
listed on Schedule K (the “Subsidiaries”), (b) the limited liability company
interests and limited partnership interests in tax credit investment funds
identified on Schedule C  (together with the Subsidiaries, the “Investment
Entities”) and (c) the direct limited liability company interests and limited
partnership interests in the Local Limited Partnerships identified on Schedule D
(the “Direct LLPs”) (it being understood that the No-Value Local Limited
Partnerships listed on Schedule G and any corresponding Apartment Complexes held
by such No-Value Local Limited Partnerships are not reflected on Schedules B and
D.  Some Investment Entities hold some Local Limited Partnership Interests
through special purpose single member limited liability companies (collectively,
the “Holding Entities”).  Each Holding Entity, if applicable, in turn, owns
interests in Local Limited Partnerships.  Each of the Local Limited Partnerships
has acquired, developed, constructed, rehabilitated,  and owns and operates one
of the Apartment Complexes identified on Schedule B.    The purpose of the
Company is to invest in real properties that qualify or have qualified for the
Tax Credit.

Section 3.2.Company Activities.

The Company may engage in any kind of lawful activity, and perform and carry out
contracts of any kind, necessary or advisable in connection with the
accomplishment of the purposes of the Company set forth in Section 3.1. 

Section 3.3.Term and Dissolution.

The Company shall commence as of the date hereof and shall continue in full
force and effect until dissolution pursuant to the provisions of this Agreement,
and upon the filing of a Certificate of Cancellation with the Delaware Secretary
of State in accordance with Section 10.1B.    



14

--------------------------------------------------------------------------------

 

 

ARTICLE IV.
LIMITED LIABILITY COMPANY MEMBERS AND CAPITAL

Section 4.1.Administrative Member.

The Administrative Member, its address, Membership Interest and Capital
Contribution are set forth in Exhibit A attached hereto.  The Administrative
Member shall not be required to make any additional Capital Contributions to the
Company except at set forth in Section 9.5C.

Section 4.2.Investor Member.

A.The Investor Member, its address, Membership Interest and Capital Contribution
are set forth in Exhibit A attached hereto.  In no event shall the Investor
Member be obligated to make Capital Contributions in excess of the IM Investment
Proceeds to be contributed on the Effective Date.

B.The Investor Member shall be entitled to a distribution of cash from the
Company under the following circumstances:

(i)Covered Tax Year Deficiency Amount.  Not later than September 30th of the
year following each Covered Tax Year, the Administrative Member shall prepare
and deliver to the Investor Member a report of the Tax Credits generated during
the preceding Covered Tax Year as evidenced on the Company’s  Schedule K-1
delivered to the Investor Member for such Covered Tax Year (“Covered Tax Year
Report”).  Each Covered Tax Year Report shall include a determination by the
Administrative Member based on the Tax Credits allocated to the Investor Member
with respect to such Covered Tax Year, whether there is a Covered Tax Year
Deficiency Amount and, if a Covered Tax Year Deficiency Amount exists the
Covered Tax Year Report shall include supporting calculations related to its
determination, together with any back-up documentation that the Investor Member
may reasonably require in order to verify the calculation (the “Covered Tax Year
Deficiency Notice”).  If the Administrative Member fails to cause the necessary
Schedule K-1 to be timely prepared or otherwise fails to deliver to the Investor
Member a complete Covered Tax Year Report by September 1 of the year following a
Covered Tax Year, then the Tax Credits allocated to the Investor Member with
respect to such year shall be deemed to be zero and the Covered Tax Year
Deficiency Amount shall be the full amount of the Projected Tax Credits for such
year.  If there is a Covered Tax Year Deficiency Amount, the Administrative
Member shall make a Mandatory Loan as described in Section 5.11 and shall cause
the Company to distribute to the Investor Member the Covered Tax Year Deficiency
Payment (or, alternatively, the Administrative Member,  or MLCS may pay directly
to the Investor Member an amount sufficient, on an After-Tax Basis, to pay the
Covered Tax Year Deficiency Payment) within five (5) business days after the
earlier of: (i) the issuance of the Covered Tax Year Deficiency Notice or (ii)
September 1 of the year following the relevant Covered Tax Year, if no such
Covered Tax Year Report has been delivered to the Investor Member.  Failure to
provide the Covered Tax Year Deficiency Notice shall not affect the foregoing
obligation to distribute or pay the Covered Tax Year Deficiency Payment to the
Investor Member.

(ii)Guaranty Extension Period Detriments.  If there are Guaranty Extension
Period Detriments, the Administrative Member shall cause the Company to
distribute to the



15

--------------------------------------------------------------------------------

 

 

Investor Member the Guaranty Termination Deficiency Payment  (or, alternatively,
the Administrative Member,  or MLCS may pay directly to the Investor Member an
amount sufficient on an After-Tax Basis, to pay the Guaranty Extension Period
Detriments)  within the time specified in Section 5.11A(ii).



Section 4.3.Company Capital.

A.The capital of the Company shall be the aggregate amount of the cash and the
Gross Asset Value of property contributed by the Administrative Member and by
the Investor Member and Substitute Investor Members, if any, as set forth in
Schedule A.  Except as specifically set forth in this Agreement, no Member shall
have any right to make voluntary Capital Contributions to the Company, and no
property other than cash may be contributed or accepted as a Capital
Contribution without the Consent of the Investor Member.  No interest shall be
paid by the Company on any Capital Contribution to the Company.  Schedule A
shall be amended from time to time to reflect the withdrawal or admission of
Members, any changes in the Membership Interests held by a Member arising from
the transfer of a Membership Interest to or by such Member and any change in the
amounts to be contributed or agreed to be contributed by any Member.

B.An individual Capital Account shall be established and maintained for each
Member, including any Substitute Investor Member that shall hereafter receive an
interest in the Company.  The Capital Account of each Member shall be maintained
in accordance with the following provisions:

(i)To each Member’s Capital Account there shall be credited such Member’s
Capital Contributions, such Member’s distributive share of Profits pursuant to
Section 9.1, and any items in the nature of income or gain that are specially
allocated pursuant to Section 9.6, and the amount of any Company liabilities
that are assumed by such Member or that are secured by any Company property
distributed to such Member;

(ii)To each Member’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Company property distributed to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Losses pursuant to Section 9.1, and any items in the nature of expenses or
losses that are specially allocated pursuant to Section 9.6, and the amount of
any liabilities of such Member that are assumed by the Company or that are
secured by any property contributed by such Member to the Company.

If the Gross Asset Value of Company assets is adjusted pursuant to this
Agreement, the Capital Accounts of all Members shall be adjusted simultaneously
to reflect the aggregate net adjustment as if the Company recognized gain or
loss equal to the amount of such aggregate net adjustment.

C.The original Capital Account established for any substituted Member shall be
in the same amount as, and shall replace, the adjusted Capital Account of the
Member that such substituted Member succeeds, and, for the purposes of this
Agreement, such substituted Member shall be deemed to have made the Capital
Contribution, to the extent actually paid in, of the Member that such
substituted Member succeeds.  The term “substituted Member,” as used in this



16

--------------------------------------------------------------------------------

 

 

paragraph, shall mean a Person that shall become entitled to receive a share of
the Profits or Losses, Tax Credits and distributions of the Company by reason of
such Person succeeding to the Membership Interest of a Member by assignment of
all or any part of a Membership Interest.  To the extent a substituted Member
receives less than 100% of the Membership Interest of a Member, its Capital
Account and Capital Contribution shall be in proportion to the Membership
Interest it receives, and the Capital Account and Capital Contribution of the
Member that retains a partial interest in the Company shall continue, and not be
replaced, in proportion to the Membership Interest it retains.



D.The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of the Capital Accounts are intended to comply with the
Allocation Regulations and shall be interpreted and applied in a manner
consistent with such Allocation Regulations.  If the Administrative Member
determines, based on the written advice of the Accountants, that it is necessary
to modify the manner in which the Capital Accounts, or any debits or credits
thereto, are computed in order to comply with the Allocation Regulations, the
Accountants may make such modification, subject to the provisions of Section
9.5D, provided that such modification does not have a material adverse effect on
the Investor Member.  The Administrative Member shall adjust the amounts debited
or credited to Capital Accounts with respect to (i) any property contributed to
the Company or distributed to the Members, and (ii) any liabilities that are
secured by such contributed or distributed property that are assumed by the
Company or the Members, if the Administrative Member determines such adjustments
are necessary or appropriate pursuant to Section 1.704-1(b)(2)(iv) of the
Allocation Regulations.  Subject to the provisions of Section 9.5D, the
Administrative Member also shall make any necessary modifications, based on the
written advice of the Accountants, if unanticipated events might otherwise cause
this Agreement not to comply with the Allocation Regulations.

E.The Company shall not redeem or repurchase any Membership Interest, and no
Member shall have the right to withdraw, or receive any return of, its Capital
Contribution, except as specifically provided in this Agreement.  No Capital
Contribution may be returned in the form of property other than cash or cash
equivalents.  The Administrative Member shall have no personal liability for the
repayment of the Capital Contribution of any Investor Member, except as
specifically provided in this Agreement. 

F.Any return of capital under this Section 4.3 shall be deemed to be a
compromise within the meaning of Section 18-502(b) of the Act, and the Investor
Member shall not be obligated to return any such money to the Company or a
creditor of the Company.

Section 4.4.Liability of Investor Member.

The liability of the Investor Member for the losses, debts, liabilities and
obligations of the Company shall be limited to payment of its Capital
Contribution and its share of any undistributed profits of the Company;
provided,  however, that under applicable law the Investor Member may be liable
to the Company to the extent of previous distributions made to it, with
interest, if the Company does not have sufficient assets to discharge its
liabilities.  The Investor Member shall not be required to lend any funds to the
Company or to make any further Capital Contribution to the Company.  It is the
intent of the Company that, for purposes of establishing liability of the
Investor Member as discussed in this Section 4.4, no distribution (or any part
of any distribution)



17

--------------------------------------------------------------------------------

 

 

made to the Investor Member pursuant to Article IX shall be deemed a return or
withdrawal of capital, and that the Investor Member shall not be obligated to
pay any such amount to or for the account of the Company or any creditor of the
Company.  If any court of competent jurisdiction holds, however, that,
notwithstanding the provisions of this Agreement, the Investor Member is
obligated to make any such payment, such obligation shall be the obligation of
the Investor Member and not of the Administrative Member.

Section 4.5.Investor Member Representations and Warranties.

The Investor Member hereby makes the following representations and warranties as
of the date hereof:

A.The Investor Member is acquiring its Membership Interest for investment for
the Investor Member’s own account and not with a view to distribution or resale
and the Investor Member has no present intention to sell or otherwise transfer
its Membership Interests. 

B.The Investor Member is an “Accredited Investor” (as such term is defined in
Rule 501(a) of Regulation D promulgated under the 1993 Act) and a “Qualified
Institutional Buyer” (as such term is defined in SEC Rule 144A).

C.The Investor Member acknowledges that the Company has made available to the
Investor Member all documents that the Investor Member has requested relating to
an investment in the Company and has provided answers to all of the Investor
Member’s questions concerning the offering and an investment in the Company.  In
evaluating the suitability of an investment in the Company, the Investor Member
has not relied upon any representations or other information from the Company or
its agents (whether oral or written) other than as contained in any documents or
written answers to questions so furnished to the Investor Member by the
Company. 

D.The Investor Member is not a closely-held C corporation as such term is
defined in Section 469(j)(1) of the Code.

E.The Investor Member recognizes that the Company has no financial and operating
history and investment in the Company involves certain risks, and the Investor
Member has taken full cognizance of and understands all of the risk factors
related to its investment in the Company.

F.The Investor Member hereby certifies the following:

(i)The Investor Member represents that it is not a “foreign person” within the
meaning of Section 1445 of the Code; that it is not a person “which is not a
United States Person” within the meaning of Section 1446 of the Code; that it is
not a tax-exempt entity; that it is not a real estate investment trust subject
to taxation under subchapter M of the Code; and that it is not a corporation
which is an electing small business corporation under Subchapter S of the Code;
and

(ii)the Investor Member is not subject to backup withholding under the
provisions of Section 3406(a)(1)(c) of the Code.

The Investor Member agrees to inform the Company if the Investor Member becomes
a foreign person at any time during the three year period immediately following
the date hereof.  The



18

--------------------------------------------------------------------------------

 

 

Investor Member understands that this certification may be disclosed to the IRS
by the Company and that any false statement contained herein could be punished
by fine, imprisonment, or both.  Under penalties of perjury the undersigned
declares that this information is true, correct, and complete, and further
declares that the undersigned has authority to sign this document on behalf of
the Investor Member.

G.The execution and delivery of this Agreement and all other documents and
agreements relating to an investment by the Investor Member in the Company (i)
have been duly authorized by all necessary corporate action and constitute the
legal, valid and binding obligations of the Investor Member enforceable in
accordance with their terms (subject to bankruptcy, insolvency or other similar
laws affecting creditors’ rights, and to general principles of equity), and (ii)
do not, and the performance of the terms thereof will not, contravene any
provision of existing law or regulations or of the charter or by-laws of the
Investor Member, and will not conflict with or result in any breach of the
terms, conditions or provisions of, or constitute a default under, or result in
or permit the creation or imposition of any lien, charge or encumbrance upon any
of the properties of the Investor Member pursuant to, any indenture, mortgage,
or other agreement or instrument or any judgment, decree, order or decision to
which the Investor Member is a party or by which it is bound.

H.Under existing law, no approval, authorization, license, permit or other
action by or filing with, any federal, state, municipal or other government
commission, board or agency is required in connection with the execution and
delivery by the Investor Member of this Agreement.

I.None of the funds provided or to be provided by the Investor Member for its
investment in the Company constitute assets of an “employee benefit plan” as
described in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended, a “plan” as described in Section 4975(e)(1) of the Code, or
any other “benefit plan investor” as described in Treasury Reg. 29 CFR Sec.
2510.3-101.

J.The Investor Member acknowledges that state and federal income tax benefits
that may be available to it may be lost through the adoption of new laws or
Regulations or changes in the interpretation of existing laws and Regulations,
provided, however, that its acknowledgement does not modify, reduce or diminish
the Investor Member’s rights and remedies under this Agreement.

K.The Investor Member is aware of its inability to readily liquidate its
investment in case of an emergency and the fact that the Interest being
purchased by it may have to be held for an indefinite period of time.  The
Investor Member understands that the Interests being purchased by it have not
been registered under the 1933 Act or applicable state securities laws, and
cannot be sold, transferred or otherwise disposed of unless subsequently
registered under the 1933 Act and any applicable state securities laws or an
exemption from such registration is available; that such registration is
unlikely at any time in the future; that no transfers of its Interest may be
made that would not be in compliance with all requirements of the 1933 Act and
applicable state securities laws and tax laws; and that there may not be any
market for resale of such Interest.



19

--------------------------------------------------------------------------------

 

 

L.The Investor Member understands that no state or governmental authority has
made any finding or determination relating to the fairness for investment of the
Interest offered by the Company.

M.The Investor Member’s officers and principal employees are not on the list of
persons blocked by the U.S. Department of Treasury pursuant to Executive Order
13224 - Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism.

Section 4.6.Investor Member Voluntary Loans.

The Investor Member shall have the right but not the obligation to make a
voluntary loan (the “IM Voluntary Loan”) to the Company to allow the Company to
pay Operating Expenses related to the reimbursement of the costs incurred by the
Tax Matters Partner or the Partnership Representative to the extent that Company
funds are not available.  Such IM Voluntary Loans shall bear interest at the
Stipulated Loan Rate, and shall be repaid from available cash in the priorities
set forth in Article IX. 

ARTICLE V.
RIGHTS, OBLIGATIONS AND POWERS OF THE ADMINISTRATIVE MEMBER

Section 5.1.Management of the Company.

A.The Administrative Member, within the authority granted to it under this
Agreement, and subject to the limitations set forth in Section 5.4,  shall have
full, complete and exclusive discretion to manage the business of the Company to
the best of its ability and to use its best efforts to carry out the purpose of
the Company.  In so doing, the Administrative Member shall take all actions
necessary or appropriate to protect the interests of the Investor Member.  All
decisions made for and on behalf of the Company by the Administrative Member
within the scope of the Administrative Member’s authority shall be binding upon
the Company.  The Administrative Member shall devote such time as is necessary
to the affairs of the Company.  The Administrative Member shall not receive
compensation therefor from the Company other than as expressly provided in this
Agreement.  The Administrative Member and the Investment Member are required to
jointly Consent to certain actions as outlined in Section 5.4 and once such
action is Consented to by both Members, the Administrative Member is required to
take such action.

B.No Person dealing with the Administrative Member shall be required to
determine its authority to make any undertaking on behalf of the Company or to
determine any facts or circumstances bearing upon the existence of such
authority.

C.If and to the extent the Administrative Member becomes obligated under this
Agreement to advance or pay any funds to the Company or to the Investor Member,
whether pursuant to a Mandatory Loan obligation under Section 5.11A,  an Expense
Loan obligation pursuant to Section 5.11B, an obligation to pay a Put Price
under Section 8.3, or any other obligation under this Agreement, such funds may
be advanced or paid by another party on behalf of the Administrative Member and,
to the extent advanced or paid, shall be treated for all purposes as if having
been advanced or paid by the Administrative Member.  Nothing in this Section
5.1C 



20

--------------------------------------------------------------------------------

 

 

is intended to affect the fact that the requirement to make all such advances or
payments remains the obligation of the Administrative Member.



Section 5.2.Authority of the Administrative Member.

A.Subject to the provisions of Section 5.4, the Administrative Member for, in
the name of, and on behalf of, the Company is hereby authorized, without
limitation:

(i)to negotiate for and enter into agreements to hold, and otherwise manage the
interest of the Company in the Subsidiaries; 

(ii)with respect to Local Limited Partnerships, to give the Consent of the
Company, in its capacity as the direct or indirect investor member or limited
partner of any Investment Entity to any action proposed to be taken by a Local
Limited Partnership that, under the provisions of its Local Limited Partnership
Agreement, requires the Consent of the Investment Entity or the Holding Entity
that holds an interest in such Local Limited Partnership, other than the sale or
refinancing of any Apartment Complex or other property;

(iii)to borrow money and issue evidences of indebtedness in connection with the
Mandatory Loans and Expense Loans;

(iv)to engage agents, managers, accountants, attorneys, consultants and other
Persons necessary or appropriate to carry out the business and operations of the
Company, and to pay fees, expenses and other compensation to such Persons;

(v)to pay, extend, renew, modify, adjust, submit to arbitration, prosecute,
defend or compromise, upon such terms as it may determine and upon such evidence
as it may deem sufficient, any obligation, suit, liability, cause of action or
claim, including taxes (but subject to Section 11.8), either in favor of or
against the Company;

(vi)to determine the appropriate accounting method or methods to be used by the
Company (the Company intends to utilize the accrual method of accounting); 

(vii)to cause the Company to make or revoke any of the elections referred to in
Sections 108, 195, 709, 732, 754, or 1017 of the Code or any similar provisions
enacted in lieu thereof or any other elections beneficial to the Members of the
Company (if such election is in accordance with the written recommendations of
the Accountants);

(viii)to allocate income, gains, losses, deductions, or credits (or item
thereof) in accordance with Article IX;

(ix)to invest all funds not immediately needed in the operation of the business
of the Company in Permitted Temporary Investments;

(x)to obtain loans for the Company from the Administrative Member or any
Affiliate of the Administrative Member in accordance with the requirements of
Section 5.3; and/or



21

--------------------------------------------------------------------------------

 

 

(xi)to take such actions as are necessary and appropriate to permit or restrict
the transfer of Interests, in accordance with the provisions of this Agreement.

Section 5.3.Authority of Administrative Member and its Affiliates To Deal with
the Company, the Investment Entities, the Holding Entities, the Local Limited
Partnerships and other Affiliated Entities.

A.The Administrative Member and its Affiliates may serve as a Local General
Partner of a Local Limited Partnership, either jointly with an unaffiliated
Local General Partner or as the sole Local General Partner.  The Administrative
Member agrees that it shall notify the Investor Member within five business days
if it or an Affiliate subsequently becomes a Local General Partner in any Local
Limited Partnership. 

B.The Administrative Member and its Affiliates shall have the right to contract
or otherwise deal with the Company, any Investment Entity, any Holding Entity,
or any Local Limited Partnership for the sale of goods or services provided
that:  (i) all services rendered shall be rendered pursuant to a written
contract that shall contain a clause allowing termination without penalty on
60 days’ Notice; and (ii) goods and services will be provided at a cost or the
price no greater than that which would be charged for such goods or services by
independent parties. 

C.The Origination Loan, Mandatory Loans and Expense Loans made by the
Administrative Member or its Affiliate, or MLCS (at its sole option), to the
Company pursuant to Sections 5.10  and 5.11 are deemed to be on commercially
reasonable terms for purposes of this Agreement.

Section 5.4.Restrictions on Authority.

In exercising management of the Company, the Administrative Member, on behalf of
the Company and in furtherance of the business of the Company, shall have the
authority to perform the acts outlined below once Consent is obtained from both
Members:

A.perform any act in violation of this Agreement or any applicable law or
regulation thereunder;

B.elect to dissolve the Company or Consent on behalf of the Company or permit
any Investment Entity or any Holding Entity to Consent to the dissolution of any
Investment Entity, any Holding Entity, or any Local Limited Partnership;

C.file for Bankruptcy, merge or consolidate with any entity (except as
authorized in this Agreement) or do any other act that would make it impossible
to carry on the ordinary business of the Company or permit any of the foregoing
acts by any Investment Entity, any Holding Entity or, to the extent the Holding
Entity in the relevant Local Limited Partnership has the right to consent to any
Bankruptcy of the Local Limited Partnership, any Local Limited Partnership;

D.permit the Company to file for Bankruptcy, or to merge or consolidate with any
entity;



22

--------------------------------------------------------------------------------

 

 

E.possess Company property, or assign its rights in specific Company property,
for other than a Company purpose;

F.admit a Person as a Administrative Member or as an Investor Member, except as
provided in this Agreement;

G.perform any act that would subject the Investor Member to liability as a
general partner in any jurisdiction;

H.confess a judgment against the Company;

I.cause the Company to enter into any business or activity unrelated to the
purposes set forth in Section 3.1, or cause an Investment Entity or a Holding
Entity, to enter into any business activity unrelated to their respective
purposes as set forth in each of such entity’s operating agreements;

J.except as provided in this Agreement, amend or modify this Agreement or cause
the Company to vote for, Consent to or approve any material amendment to or
material modification of, or waive any material provision of, an Investment
Entity Agreement or the operating agreement of any Holding Entity;

K.cause the Company to transfer, assign or otherwise dispose of all or any
portion of the Company’s interest in an Investment Entity or Direct LLP;

L.Consent (i) to an Investment Entity’s sale, assignment or other transfer of
its interest in any one or more Holding Entities or Local Limited Partnerships,
or (ii) to the sale or disposition by a Local Limited Partnership of all or any
material portion of the assets of a Local Limited Partnership, including the
sale of any Apartment Complex or refinancing of any Apartment Complex or other
property or (iii) to a Subsidiary’s sale, assignment or other transfer of its
interest in any one or more Investment Entities or Direct LLPs;

M.change the principal place of business of the Company or change the identity
or address of the agent for service of process on the Company;

N.commingle the funds of the Company with those of any other Person;

O.employ any Person as an employee;

P.extend the statute of limitations on assessment and collection with respect to
“partnership items” as defined in Code Section 6231(a)(3) (“Entity-Level Tax
Items”) of the Company or an Investment Entity or consent or permit an
Investment Entity or a Holding Entity to consent to the extension of the statute
of limitations on assessment and collection with respect to Entity-Level Tax
Items ofany Local Limited Partnership

Q.cause the Company to incur any indebtedness other than as expressly permitted
by this Agreement;

R.borrow or allow any Affiliate to borrow from the Company;



23

--------------------------------------------------------------------------------

 

 

S.redeem or purchase any Interests except as provided in this Agreement;

T.cause the Company to acquire any interest, or permit an Investment Entity to
acquire any interest in any real estate investment vehicles, other than those
identified on Schedule B;  

U.give Consent on behalf of the Company to the withdrawal of an Investment
Entity Manager from any Investment Entity, the transfer of the interest of an
Investment Entity Manager in such Investment Entity, or the admission of an
additional or substitute Investment Entity Manager in an Investment Entity,
without the prior Consent of the Investor Member;  

V.give Consent on behalf of the Company to the admission of any additional or
supplemental member to any Holding Entity; or

W.give Consent on behalf of the Company, or permit an Investment Entity or any
Holding Entity to Consent to any modification, amendment or waiver of any
provision of a Local Limited Partnership, which modification, amendment or
waiver could materially affect any Tax Credits available to the Investor Member
or the Company;

X.make an election under Section 754 of the Code or any other material tax
election or change the Company’s accounting methods if such election or change
of accounting method could reasonably be expected to have an adverse impact on
the Company’s ability to realize the anticipated tax benefits; provided, that
the Administrative Member shall, make all reasonable efforts to cause any Local
Limited Partnership or other Partnership in which the Company is directly or
indirectly invested to make a Section 754 election provided that the
Administrative Member in its sole discretion deems such election to be in the
best interests of the Company; or

Y.alter the tax status of the Company or determining any action of the Company
or any subsidiary with respect to any tax controversy.

Section 5.5.Other Activities.

   Any Affiliate of the Administrative Member may engage in or possess interests
in other business ventures of every kind and description for its own account,
including, without limitation, serving as general partner or limited partner of
other partnerships or as manager, managing member or non-managing member of
other limited liability companies that own, either directly or through interests
in other entities, or make loans with respect to Apartment Complexes and other
properties similar to the Apartment Complexes and other properties.  Neither the
Company nor the Investor Member shall have any rights by virtue of this
Agreement in or to such other business ventures or to the income or profits
derived therefrom.

Section 5.6.  Fiduciary Duty.

   The Administrative Member shall have a fiduciary responsibility to the
Investor Member for the safekeeping and use of all Company property, whether or
not in its immediate possession or control, and shall not use or dispose of
Company property in any manner except for the Company’s exclusive benefit.  The
Administrative Member shall not contract away its fiduciary duties under the
common law of agency.



24

--------------------------------------------------------------------------------

 

 

Section 5.7.Tax Status of Company.

   In entering this Agreement, it is the intention of the Investor Member and
the Administrative Member to form and operate the Company as a partnership for
federal income tax purposes.  The Administrative Member shall take or cause the
Company to take any and all reasonable steps that shall be deemed necessary by
counsel to the Company to assure that the Company shall at all times be
classified as a partnership for federal income tax purposes.

Section 5.8.Indemnity.

The Administrative Member shall defend, indemnify and hold harmless the (i) the
Company and the Investor Member from any liability, loss, damage, fees, costs
and expenses (“Damages”) incurred by reason of any demands, claims, suits,
actions or proceedings against the Investor Member arising out of conduct of the
Administrative Member or the Company that constitutes gross negligence, willful
misconduct, breach of fiduciary duty, fraud, or breach of its representations,
warranties, covenants or obligations set forth in this Agreement and (ii) the
Investor Member from any Damages incurred by it for Company obligations
(including, without limitation, any liability under any statute, regulation,
ordinance or other provision of local, state or federal law pertaining to the
protection of the environment or otherwise pertaining to public health or
employee health and safety), and (iii) the Investor Member for any state, county
or local real estate transfer tax or other similar liability or Damages imposed
on Investor Member as a result of its investment in the Company;  each of the
Damages described in the preceding subparts (i), (ii) and (iii) shall include
all reasonable legal fees and costs incurred in defending against any such
demands, suits, actions, proceedings, claims or liability or protecting
themselves or the Company from, or lessening the effect of, any such
activities.  The foregoing indemnification shall be a recourse obligation of the
Administrative Member and the Company, and shall survive the dissolution of the
Company and/or the retirement, insolvency, Bankruptcy or withdrawal of the
Administrative Member.  The Administrative Member shall have no obligation to
indemnify the Investor Member for any loss or Damage caused by the gross
negligence or willful misconduct of the Investor Member.

Section 5.9.Duties and Obligations of the Administrative Member.

 In addition to the duties, obligations and covenants otherwise set forth in
this Agreement, the Administrative Member has certain specific duties and
obligations.

A.The Administrative Member shall promptly take all action that may be necessary
or appropriate for the formation and qualification of the Company as a limited
liability company under the Act and in order to qualify the Company in each
jurisdiction in which the Company is doing business or in which such
qualification is necessary to protect the limited liability of the Investor
Member or is required by law.

B.The Administrative Member shall prepare or cause to be prepared and shall file
on or before the due date (or any extension thereof) any federal, state or local
tax returns required to be filed by the Company.  The Administrative Member
shall cause the Company to pay any taxes payable by the Company.



25

--------------------------------------------------------------------------------

 

 

C.The Administrative Member will inform the Investor Member on a timely basis
when the Administrative Member becomes aware of any event or occurrence that is
asserted by any federal, state or local governmental entity to be a violation of
any federal, state or local statute or regulation by any Local Limited
Partnership.  The Administrative Member shall send to the Investor Member a copy
of any notice or report that it receives with respect to such event or
occurrence and, if such report indicates that such a violation has been
asserted, the Administrative Member shall monitor the correction of such
asserted violation and report to the Investor Member regarding corrective
measures and the adverse consequences resulting from such asserted violation. 

D.The Administrative Member shall obtain, or shall cause the general partner or
managing member of any Investment Entity, Holding Entity and Local Limited
Partnership, or the Seller, to obtain, all consents or approvals of any
governmental authority or other person necessary in connection with the
transactions contemplated by this Agreement or necessary to admit Investor
Member to the Company and to cause the Company to acquire the Subsidiaries
including, without limitation, (i) previous participation clearances (HUD Form
2530) and transfer of physical assets approval from HUD and Rural Development
Services, and (ii) consents from lenders, trustees, governmental authorities and
regulators, sellers, ground lessors and withdrawing or other partners or
members, to the extent required under applicable loan or project documents.

E.Pursuant to the Purchase Agreement, as of closing, the Company shall acquire
directly or indirectly from the Seller and Affiliates of the Seller all of the
issued and outstanding capital stock of the Subsidiaries that are
corporations.  Seller has represented in the Purchase Agreement that since
incorporation, each such corporation has been a member of an affiliated group
(within the meaning of Section 1504(a) of the Code) filing a consolidated
federal income Tax Return having either General Electric Company or Heller
Financial, Inc. as its common parent.    Before the close of the Effective Date,
the Administrative Member shall cause each of the Subsidiaries that is a
corporation to be converted to a limited liability company under the applicable
state law resulting in a tax liquidation of each such corporation on the
Effective Date.  Pursuant to the Purchase Agreement, the Seller and Affiliates
of the Seller that own the Subsidiaries which are converting to limited
liability companies immediately upon the Effective Date shall make and file
timely elections under Section 336(e) of the Code with respect to the sale of
the Subsidiaries to the Company and any corresponding available elections under
state, local or foreign Tax Law (collectively, the “336(e) Election”).  Further,
the Company has agreed to provide Seller with such information and cooperation
as Seller may reasonably request in connection with the preparation of any
document or tax return necessary to effect the Section 336(e) Election,
including IRS Form 8883 (Asset Allocation Statement under Section 338).

F.The representations and covenants of the Administrative Member set forth in
the Closing Payment Direction Letter are incorporated herein by reference.  The
Administrative Member covenants and agrees to perform its obligations and duties
pursuant to the Closing Payment Direction Letter.

Section 5.10.Origination Loan.

 In addition to the Administrative Member’s Capital Contributions, the
Administrative Member shall make a loan (the “Origination Loan”) in the amount
of Five Million Three Hundred



26

--------------------------------------------------------------------------------

 

 

Thousand Dollars ($5,300,000) to the Company, repayable by the Company to the
Administrative Member pursuant to a Promissory Note issued by the Company on the
terms described herein.  The Origination Loan shall accrue interest as of the
date made at the Stipulated Loan Rate.  A copy of the promissory note
memorializing the Origination Loan is attached hereto as Schedule H.  The
Origination Loan (together with all accrued, unpaid interest thereon) shall be
repaid to the Administrative Member out of any amounts otherwise distributable
to the Members pursuant to Article IX.

Section 5.11.   Special Obligations of the Administrative Member.    

 

The Administrative Member has certain special obligations and rights.

 

A.Mandatory Loans.  The Administrative Member shall be obligated to make
Mandatory Loans to the Company at the designated dates and under the
circumstances described below.  Alternatively, the Administrative Member may, at
its option, pay directly to the Investor Member the amounts described below on
an After-Tax Basis on the designated dates.  All such Mandatory Loans shall be
non-recourse to the Investor Member, shall bear interest at the Stipulated Loan
Rate and shall be repaid from Cash Flow in the priority set forth in Section 9.2
or from Capital Proceeds in the priority set forth in Section 9.3.  The
obligation of the Administrative Member to make such Mandatory Loans shall be
absolute and unconditional and to the fullest extent permitted by law shall not
be subject to any delay, reduction, setoff, defense, counterclaim, or
recoupment.  The times and circumstances under which the Administrative Member
shall be obligated to make such Mandatory Loans are as follows:

(i)Covered Tax Year Deficiency Amount.  If, and when the Investor Member is
entitled to a Covered Tax Year Deficiency Payment pursuant to Section 4.2B(i),
the Administrative Member shall either (i) make a Mandatory Loan to the Company
in the amount needed to enable the Company to distribute the Covered Tax Year
Deficiency Payment and shall cause the Company to immediately make such
distribution or, alternatively, (ii) pay directly to the Investor Member the
amount (on an After-Tax Basis) needed for the Covered Tax Year Deficiency
Payment.  If the Investor Member has not received a distribution or payment in
an amount equal to the Covered Tax Year Deficiency Payment by the date specified
in Section 4.2B(i), the Investor Member shall have the right to provide the
Administrative Member and MLCS a Notice of Default on the form set forth as
Schedule F  and make a demand for payment in accordance with the terms of the
MLCS ISDA Master Agreement, provided that no delay in giving such notice shall
affect the obligations of the Administrative Member pursuant to this Agreement.

(ii)Guaranty Extension with Respect to Tax Detriments.  The Administrative
Member shall be obligated either (i) to make Mandatory Loans to the Company (if
the Investor Member is still a Member of the Company) or (ii) to make direct
payments to the Investor Member on an After-Tax Basis if, and to the extent
that, during the Guaranty Extension Period, the Investor Member recognizes Tax
Detriments relating to any of the Tax Credits previously claimed by the Investor
Member on its federal tax return for a Covered Tax Year.  The obligations to
advance funds or make payments pursuant to this Section 5.11A(ii) shall survive
the termination of the Company.  If the Investor Member, whether or not it is
still a Member of the Company, receives notice from the IRS of any such Tax
Detriments, it shall notify the Administrative Member within 30 days after the
Investor Member receives such notice; provided,  however, that the failure to



27

--------------------------------------------------------------------------------

 

 

provide such notice shall not relieve the Administrative Member of its
obligations pursuant to this Agreement.  If the Company, or the its Tax Matters
Partner (or Partnership Representative, if applicable), receives notice from the
IRS of any such Tax Detriments that are Entity-Level Tax Items, then the Member
or Partnership Representative (if applicable) shall promptly provide a copy of
such notice to the Members. Within 25 days after any Final Determination that
Tax Detriments exist, the Administrative Member shall make a Mandatory Loan to
the Company in the amount of such Tax Detriments (the “Full Guaranty Extension
Period Detriment”) less, five percent (5%) of the Full Guaranty Extension Period
Detriment (the “Guaranty Extension Period Detriments”) and cause the Company to
distribute out to the Investor Member an amount equal to such Guaranty Extension
Period Detriment, or pay directly out to the Investor Member the amount
necessary, on an After-Tax Basis, equal to such Guaranty Extension Period
Detriment.  If the Investor Member has not received a distribution or payment in
an amount equal to the Guaranty Extension Period Detriments within 30 days after
such Final Determination that such Tax Detriments exist, the Investor Member
shall have the right to provide the Administrative Member and MLCS a Notice of
Default and to make a demand for payment in accordance with the terms of the
MLCS ISDA Master Agreement.



(iii)Limitations on Mandatory Loans.  Notwithstanding anything to the contrary
in this Section 5.11A or elsewhere in this Agreement, the Administrative Member
shall not be obligated to make Mandatory Loans or direct payment to the Investor
Member in lieu of a Mandatory Loan, and MLCS shall have no obligation to make
any such Mandatory Loan or direct payment pursuant to this Agreement or under
the MLCS ISDA Master Agreement, if and to the extent of: (a) the aggregate
amount of such Mandatory Loans (or direct payments to the Investor Member in
lieu of a Mandatory Loan) or, without duplication, MLCS ISDA Master Agreement
payments would exceed 70% of the aggregate Projected Credits, (b) such Covered
Tax Year Deficiency Payment or Tax Detriment arises from an adjustment
applicable to a taxable year beginning later than December 31, 2020, (c)  of any
Excluded Tax Credit Shortfall Amount, or (d) the reason for the Covered Tax Year
Deficiency Payment or any Tax Detriment is the result any Change in Tax Law that
impacts the ability of the Investor Member to receive or use the Tax Credits.
 Notwithstanding anything to the contrary contained in the preceding subpart
(b), if due to the application of the 2015 Act and Applicable Rules a Tax
Detriment is made effective in a taxable year after December 31, 2020 but is a
result of an adjustment to a Covered Tax Year, then the limitation contained in
Section 5.11A(iii)(b) shall not apply.

(iv)The failure by Administrative Member to make a Mandatory Loan shall not
constitute an event of default under this Agreement, provided that MLCS shall
make its requisite payment in a timely manner as provided under the MLCS ISDA
Master Agreement.

(v)In the event that a Mandatory Loan is not made as and when required hereunder
and MLCS fails to make payment when due under the MLCS ISDA Master Agreement,
the Investor Member shall be entitled to all otherwise distributable Cash Flow
and Capital Proceeds from the Company in an amount equal to the related Covered
Tax Year Deficiency Payment or Guaranty Extension Period Detriments plus
interest thereon beginning as of the date of such failure by MLCS to make
payment at the Stipulated Rate out of any amounts otherwise distributable to the
Members pursuant to Article IX, prior to making any other distributions or
payment of any kind to the Members.



28

--------------------------------------------------------------------------------

 

 

B.Expense Loans.  The Administrative Member shall make, or cause to be made,
loans to the Company in an amount sufficient to enable the Company to meet its
Operating Expenses (other than fees, payments of interest or other
reimbursements to the Administrative Member or its Affiliates) in excess of
otherwise available cash (the “Expense Loans”).  Such Expense Loans shall be
non-recourse to the Members of the Company, bear interest at the Stipulated Loan
Rate, and shall be repaid from available cash in the priorities set forth in
Article IX.

C.Credit Recovery Loans.    If and to the extent of any Excluded Tax Credit
Shortfall Amount or any Top Loss Amount, the Investor Member shall be deemed to
have made a loan (a “Credit Recovery Loan”) to the Company (a) in the amount of
all Top Loss Amounts and (b) an amount equal on an After-Tax Basis to the sum of
(i) such Excluded Tax Credit Shortfall Amount, and (ii) the amount of any
additional interest and/or penalty that may be assessed by the IRS for any years
as a result of such Final Determination.  Interest shall accrue on all Credit
Recovery Loans from the date of the Final Determination at the Stipulated Loan
Rate.  Credit Recovery Loans shall be repaid only from the Tax Audit Reserve and
from available cash in the priorities set forth in Article IX.

Section 5.12.Rights and Obligations Related to MLCS ISDA Master Agreement.

A.The Members hereby Consent (i) to the execution and delivery by the
Administrative Member on behalf of the Company of all agreements with MLCS to
establish and implement the MLCS ISDA Master Agreement, (ii) the assignment by
the Company to the Investor Member of all payments to which the Company is
entitled under the MLCS ISDA Master Agreement, and (iii) to the payment by the
Company of the MLCS IRFA Fee and the MLCS Contingent Fee. 

B.Any collateral posted by MLCS under the “Credit Support Annex” of the MLCS
ISDA Master Agreement shall be held in an account in the name of the Company. 
The account will be maintained at Bank of America, N.A. and transactions with
respect to such account will require the signature of the Investor Member.

C.The Investor Member shall have sole and absolute authority, on behalf of the
Company, to control all calculations to be made by the Company as the
calculation agent under the MLCS ISDA Master Agreement and the valuation agent
under the “Credit Support Annex” to the MLCS ISDA Master Agreement.

D.The Administrative Member shall have no authority to amend the MLCS ISDA
Master Agreement or cause a termination of the transactions thereunder without
the Consent of the Investor Member.  In addition, the Investor Member shall have
sole and absolute authority to control the selection and enforcement of all
remedies under the MLCS ISDA Master Agreement.





29

--------------------------------------------------------------------------------

 

 



 

ARTICLE VI. 

RIGHTS, POWERS AND DUTIES OF THE ADMINISTRATIVE MEMBER

 

Section 6.1.Delegation of Authority.   

Subject to the provisions of this Article VI, the Administrative Member may
delegate all or any of its powers, rights and obligations pursuant to this
Agreement, and may appoint, retain, contract or otherwise deal with any Person
for the transaction of the business of the Company, which Person may, under
supervision of the Administrative Member, perform any acts or services for the
Company as the Administrative Member may approve.  Prior to such delegation, the
Administrative Member shall provide Notice to the Investor Member of its intent
to delegate pursuant to this Section 6.1, the specific powers, rights and
obligations that the Administrative Member intends to delegate and the Person to
whom the Administrative Member will make such delegation.

Section 6.2.Reserves.

A.The Administrative Member is authorized to establish and fund from Cash Flow
reserves (“Reserves”) as the Administrative Member may deem reasonably necessary
for any contingent or unforeseen liabilities or obligations of the Company;
provided, however, that the Consent of the Investor Member shall be required
prior to funding aggregate Reserves in excess of One Hundred Fifty Thousand
Dollars ($150,000).  To the extent that the Administrative Member determines
that amounts held in Reserve are no longer necessary, such amounts shall be
released and distributed as Cash Flow, as set for in Article IX.

B.Upon receipt of an information disclosure request or other notice from the IRS
indicating that the IRS intends to initiate an investigation of or pursue a
Partnership Challenge, the Administrative Member shall establish a reserve (the
“Tax Audit Reserve”) to be used to pay any costs associated with the responding
to the IRS inquiry and for repayment of a Credit Recovery Loan, if
applicable.  During the pendency of a Partnership Challenge and until a Final
Determination or other resolution of such IRS audit (the “Challenge Period”),
 any amounts otherwise distributable to the Members pursuant to Article IX shall
be applied to the Tax Audit Reserve, prior to making any other distributions or
payment of any kind to the Members; provided, however, that the balance of the
Tax Audit Reserve shall not exceed Five Hundred Thousand Dollars ($500,000).
 During the Challenge Period, to the extent that Cash Flow and Capital Proceeds
are insufficient to pay the costs of the Tax Matters Partner or Partnership
Representative in connection with such audit or inquiry the Administrative
Member shall cause proceeds held in the Tax Audit Reserve to be used to pay such
costs.  Following the Challenge Period, the Tax Audit Reserve shall be released
and applied first to any Credit Recovery Loan and then, as a distribution of
Cash Flow, as set for in Article IX.

Section 6.3.Asset Manager.

A.Unless and until the Members shall agree to engage a third party to provide
asset management services for the Company’s investments, the Administrative
Member shall serve as the Company’s asset manager (the “Asset Manager”), and in
consideration of such services as



30

--------------------------------------------------------------------------------

 

 

Asset Manager shall receive the Asset Management Fee payable in accordance with
the priorities set forth in Sections 9.2 and 9.3 hereof.  Subject to Section
5.4,  in its capacity as Asset Administrative,  the Administrative Member shall
take all actions that it, in its discretion, deems necessary or appropriate in
managing the Company’s direct or indirect investment in the Local Limited
Partnerships, including but not limited to the following:



(i)quarterly receipt and review of financial and operating reports which it
receives for any Investment Entity or Direct LLP;

(ii)maintenance of “watch lists” of all Local Limited Partnerships known to the
Administrative Member to be experiencing financial or other difficulty;

(iii)to the extent of the Company’s right to do so, requiring or approving, as
applicable, the replacement of a Local Limited Partnership’s management agent,
accountant or Local General Partner if circumstances warrant; and

(iv)monitoring to the extent of information available to it, compliance with
state allocation agency requirements, Tax Credit requirements, lender
requirements, regulatory agreements and requirements of any federal, state or
local rent or other subsidy providers.

B.An Asset Manager that is an Affiliate of either Member may only be terminated
for Cause.  A Replacement Asset Manager may only be appointed by Consent of the
Members.

Section 6.4.    No-Value Local Limited Partnerships.    

 

The Administrative Member hereby represents and warrants to the Investor Member
that the Local Limited Partnerships and Investment Entity Interests included and
listed on Schedule G (collectively, the “No Value Local Limited Partnerships”)
 are not projected to generate Tax Credits and no residual value is reasonably
predicted in connection therewith.  The parties acknowledge and agree that
during the period beginning on the Effective Date and ending on December 31,
2016, the Administrative Member, without further Consent of the Investor Member,
may cause the Company to transfer any of the No-Value Local Limited Partnerships
which the Administrative Member then reasonably still believes have no residual
value to the Administrative Member or its designee for consideration in the
amount of Ten Dollars ($10.00).    After December 2016, both Members must
Consent to the transfer or sale of any No-Value Local Limited Partnerships and
once such Consent is obtained, the Administrative Member shall pursue such
action.

 

Section 6.5.Administrative Member Representations and Warranties.

A.The Administrative Member represents and warrants to the Investor Member that,
as of the date hereof, to the best of its knowledge, the following are true:

(i)The Company is a duly organized limited liability company validly existing
under the laws of the State of Delaware and has complied with all filing
requirements necessary under the Act for the preservation of the limited
liability of the Investor Member.

(ii)The Administrative Member is a duly organized limited liability company
validly existing under the laws of the State of Delaware and is qualified to do
business in each



31

--------------------------------------------------------------------------------

 

 

state in which such qualification is necessary, and has complied with all the
filing requirements necessary under the Act for the preservation of the limited
liability of the Investor Member.

(iii)No event, occurrence or proceeding is pending that would materially
adversely affect the ability of the Administrative Member to perform its
obligations hereunder.

(iv)The execution and delivery of all instruments and the performance of all
acts heretofore or hereafter made or taken or to be made or taken pertaining to
the Company or by the Administrative Member have been or will be duly authorized
by all necessary corporate or other action, and the consummation of any such
transactions with or on behalf of the Company by the Administrative Member or
one of its Affiliates will not constitute a breach or violation of, or a default
under, the organizational documents of the Administrative Member or said
Affiliate or any agreement by which the Administrative Member or such Affiliate
is bound, nor, to the best of its knowledge and belief, constitute a violation
of any law, administrative regulation or court decree.

(v)The Company will be treated as a partnership and not as an association
taxable as a corporation for federal income tax purposes.

(vi)The Administrative Member has complied with all of its obligations under
this Agreement and is not otherwise in breach of this Agreement.

(vii)The Administrative Member has complied with and has caused the Company to
comply with all applicable local, state and federal laws, statutes, regulations,
rules and ordinances (including without limitation all applicable filing and
disclosure requirements related thereto).

(viii)The Administrative Member has not received notice from the IRS that it
considers the Administrative Member or any Affiliate of the Administrative
Member to be involved in any abusive tax shelter and it is not aware of any
facts which, if known to the IRS, would cause such notice to be issued.

(ix)No event, action, investigation, litigation, occurrence or proceeding is
pending that would materially adversely affect the ability of the Administrative
Member or any Affiliate to perform its obligations pursuant to this Agreement or
under any other agreement with respect to the Company, an Investment Entity or
any Holding Entity, including, without limitation, (i) previous participation
clearances (HUD Form 2530) and transfer of physical assets approval from HUD and
Rural Development Services, and (ii) consents from lenders, trustees,
governmental authorities and regulators, sellers, ground lessors and withdrawing
or other partners or members, to the extent required under applicable loan or
project documents.

(x)No event of Bankruptcy concerning the Administrative Member or its Affiliates
has occurred.

(xi)To Administrative Member’s knowledge, each Local Limited Partnership owns
the Apartment Complex that  the Administrative Member has identified that it
owns.  The Administrative Member knows of no reason why any Apartment Complex
will not qualify for Tax Credits in the amounts set forth in the Projected Tax
Credits, except as set forth on Schedule J.



32

--------------------------------------------------------------------------------

 

 

(xii)No election has been made by or on behalf of the Investment Entity, any
Holding Entity or any Local Limited Partnership under Regulations
Section 301.7701-3(c)(1)(i) to be treated as a corporation for federal income
tax purposes. 

B.The Administrative Member hereby covenants to the Investor Member that:

(i)The Administrative Member has complied and will comply with and has caused
and will cause the Company to comply with all applicable local, state and
federal laws, statutes, regulations, rules and ordinances (including, without
limitation, all applicable filing and disclosure requirements).

(ii)The Administrative Member shall not employ any Person as an employee of the
Company.

(iii)The Administrative Member will comply in all material respects with each
provision of this Agreement to be observed or performed by the Administrative
Member.

(iv)Except for this annual Asset Management Fee and other amounts payable under
the terms of this Agreement, including amounts payable under Section 6.3,  the
Administrative Member and its Affiliates shall not accept or receive any fee,
commission, consideration, limited liability company interest or other payment
or remuneration from any Investment Entity or Local Limited Partnership  without
the consent of the Investor Member.

(v)To Administrative Member’s knowledge, except as set forth on Schedule J, none
of the Local Limited Partnerships (or partners or members therein) (i) is or has
been subject to investigation, examination or inquiry by any governmental or
regulatory agency, (ii) is or has been engaged in litigation (other than
litigation in the ordinary course of operating an Apartment Complex), or a
dispute likely to involve litigation or (iii) has received notice of any
violations of laws or regulations.  If the Administrative Member becomes aware
of the existence of (or potential for) any matter described in clauses (i), (ii)
and (iii) above with respect to each of the Local Limited Partnerships (and
partners or members therein), the Administrative Member shall immediately report
any material findings in reasonable written detail to the Investor Member
(together with its written assurance delivered to the Investor Member in each
instance that it will, to the extent of its legal right to do so, use
commercially reasonable efforts to promptly resolve or remedy any such matter to
the reasonable satisfaction of the Investor Member).

Section 6.6.Indemnification of Administrative Member.

A.The Administrative Member and its Affiliates shall have no liability to the
Company or to any Member for any loss suffered by the Company that arises out of
any action or inaction of the Administrative Member or its Affiliates, if the
Administrative Member or its Affiliates, in good faith, determined that such
course of conduct was in the best interests of the Company and was within the
scope of the authority granted hereunder, and such course of conduct did not
constitute fraud, gross negligence, malfeasance, breach of any representation,
warranty, covenant or agreement as set forth in this agreement, violation of law
which has a material adverse effect on the Company or any Member, breach of
fiduciary duty, or willful misconduct of the Administrative Member or its
Affiliates.  The provisions of this paragraph shall in no way limit the
indemnity made by the Administrative Member in Section 5.8.





33

--------------------------------------------------------------------------------

 

 

Except as otherwise provided in this paragraph, the Administrative Member and
its Affiliates shall be indemnified by the Company for any losses, judgments,
liabilities, expenses and amounts paid by the Administrative Member or its
Affiliates in connection with the Company (collectively, any “Payments”) if the
Administrative Member, in good faith, determined that the course of conduct
which resulted in such Payment was in the best interests of the Company,
provided that such course of conduct did not constitute fraud, gross negligence,
malfeasance, breach of any representation, warranty, covenant or agreement set
forth in this Agreement, a violation of law which has a material adverse effect
on the Company or any Member, breach of fiduciary duty or willful misconduct on
the part of the Administrative Member and its Affiliates.  Any indemnity under
this Section 6.6 shall be paid from, and only to the extent of, Company assets
other than Reserves and Tax Audit Reserves, shall not be paid unless the
Investor Member has received the Projected Credits (or the proceeds of any
required Mandatory Loans, Credit Recovery Loans or IRFA payments).  The Investor
Member shall not have any personal liability to fund indemnity payments under
this paragraph.  Notwithstanding the foregoing, the indemnity provided under
this Section 6.6 shall not apply to any losses, judgments, liabilities,
expenses, and amounts paid in settlement of any claims sustained which arise out
of or in conjunction with actions brought by any Member or any governmental
authority relating to federal or state securities law matters.  The Company
shall not pay for any insurance covering liability of the Administrative Member
for actions or omissions for which indemnification is not permitted hereunder. 

ARTICLE VII.
RETIREMENT OF THE ADMINISTRATIVE MEMBER

Section 7.1.Admission of Successor or Additional Administrative Members.

A.The Administrative Member shall not have the right to retire or voluntarily
dissolve (including the filing of a certificate of dissolution or the
equivalent) or withdraw voluntarily from the Company or sell, transfer, assign,
encumber or otherwise dispose of all or any portion of its Administrative
Member’s Interest without the Consent of the Investor Member.  For purposes of
the foregoing, the sale of a direct or indirect interest in the Administrative
Member shall be treated as a sale of the Administrative Member’s Interest.  Any
attempted transfer, assignment or withdrawal in contravention if any of the
provisions of this Section 7.1 shall be void and ineffectual and shall not bind,
or be recognized by, the Company. 

B.If there is a Bankruptcy of the Administrative Member, the Administrative
Member shall be deemed to have withdrawn from the Company and the Investor
Member shall have the right to elect to continue the business of the Company
either as a single member limited liability company under the Act or with a
Replacement Administrative Member or Replacement Manager selected by the
Investor Member in accordance with Section 7.2.

Section 7.2.Removal of an Administrative Member.

A.The Investor Member, without the Consent of the Administrative Member, may
remove the Administrative Member for Cause, and, if it does so, may elect to
continue the Company as a single member limited liability company under the Act
or elect a replacement for the Administrative Member, who may be admitted as a
successor Administrative Member (a



34

--------------------------------------------------------------------------------

 

 

“Replacement Administrative Member”) or who may be a non-Member manager (a
“Replacement Manager”). 



B.If the Investor Member elects to remove the Administrative Member, it shall
provide the Administrative Member with Notice thereof, which Notice shall
specify the Cause for the removal, and set forth the date upon which such
removal is to become effective.

C.Upon removal, the Administrative Member shall have the rights afforded to it
pursuant to Section 7.3 below.

Section 7.3.Replacement Administrative Member and Rights of the Removed
Administrative Member.

If the Investor Member elects to have a Replacement Administrative Member
admitted to the Company, the Replacement Administrative Member shall, upon such
admission, immediately succeed to the management rights previously held by the
removed or Bankrupt Administrative Member, which will surrender all such rights,
and the Replacement Administrative Member shall have the right to acquire from
the removed Administrative Member all of the removed Administrative Member’s
Company Interest for a purchase price of One Hundred Dollars ($100).  From and
after the date of removal or Bankruptcy, the removed Administrative Member shall
not have the right to accrue any further fees to which it might formerly have
been entitled.  The removed Administrative Member shall remain entitled to
receive any fees that had accrued but been unpaid prior to the removal date, and
shall also remain entitled to repayment of any loans it may previously have made
to the Company, in the same priority that such fees or loans would otherwise
have been paid or repaid; provided,  however, that the Company shall have the
right to offset against such fees or loans any damages incurred by the Company
or the Investor Member as a result of the events giving rise to the Cause for
which the Administrative Member was removed.  From and after the removal date,
the Replacement Administrative Member shall be entitled to receive any fees for
services it performs after such removal date and for which the removed
Administrative Member would previously have been entitled but for its removal.

Section 7.4.Consequences of Removal.

If the Administrative Member is removed or otherwise replaced pursuant to this
Article VII, becomes Bankrupt or withdraws, its obligations under this
Agreement, including without limitation its obligations to provide Mandatory
Loans, shall survive and, except as provided in the last sentence of this
Section 7.4, the obligation of MLCS under the MLCS ISDA Master Agreement shall
remain in full force and effect.  In addition, the Administrative Member’s
indemnification obligations set forth in Section 5.8 shall continue and shall
survive with respect to any liability incurred by the Investor Member as a
result of events that occurred prior to the removal of the Administrative
Member.  However, a removed Administrative Member shall be free of any
indemnification obligation set forth in Section 5.8 as a result of the events
that occur from and after the date of such removal and any such obligations
shall not be covered by the MLCS ISDA Master Agreement. 



35

--------------------------------------------------------------------------------

 

 

ARTICLE VIII.
TRANSFERABILITY OF THE INVESTOR MEMBER INTEREST

Section 8.1.Assignment.

The Investor Member shall not, without the Consent of the Administrative Member,
and compliance with Section 8.2,  have the right to assign all or part of its
Interest in the Company including its rights as beneficiary of any Covered Tax
Year Deficiency Payment or Guaranty Extension Period Detriments,  and to have
such assignee admitted as a Substitute Investor Member.  Notwithstanding the
foregoing, the restrictions set forth in this Section 8.1  and Section 8.2 need
not be satisfied if the Investor Member exercises the Option pursuant to Section
8.4.  The assignment of the MLCS ISDA Master Agreement in connection with any
such assignment of an Investor Member’s Interest shall be governed by the terms
thereof. 

Section 8.2.Restrictions.

A.No assignment of all or any part of the Investor Member Interest, or admission
of a Substitute Investor Member shall be permitted if it would cause a material
adverse tax consequence to the Administrative Member; provided,  however, that
such assignment shall be permitted if the assigning Investor Member agrees in
writing, in form and substance satisfactory to the Administrative Member, to
indemnify the Administrative Member from any such adverse tax consequences, and
the assigning Investor Member obtains all required consents for such transfers.

B.No assignment of all or any part of the Investor Member Interest or admission
of a Substitute Investor Member shall be permitted unless the Administrative
Member has been provided with an opinion of counsel that such assignment and/or
substitution complies with applicable federal and state securities laws and the
assignee/Substitute Investor Member certifies that it is an “accredited
investor” as defined in Regulation D of the Securities and Exchange Commission.

C.Any attempted assignment or substitution in contravention of any of the
provisions of Section 8.1 or this Section 8.2 shall be void and ineffectual and
shall not bind, or be recognized by, the Company.

D.The  Investor Member agrees that it will not sell, assign or otherwise
transfer its Investor Member Interest or any fraction thereof to any Person who
does not represent and warrant to the Administrative Member and to the Company
that its acquisition of its Investor Member Interest is made for its own account
and not for the account of others and has no present intention of reselling its
Investor Member Interest, and that does not similarly represent and warrant and
similarly agree not to sell, assign or transfer such Investor Member Interest or
any fraction thereof to any Person who does not similarly represent, warrant and
agree.

Section 8.3.Substitute Investor Members.

A.Any Substitute Investor Member shall, as a condition of receiving any Interest
in the Company, agree to be bound (to the same extent as its assignor was bound)
by the provisions of this Agreement.



36

--------------------------------------------------------------------------------

 

 

B.Upon the admission of a Substitute Investor Member, Schedule A shall be
amended to reflect the name and address of such Substitute Investor Member and,
if appropriate, to eliminate the name and address of its assignor, and an
amendment to the Certificate reflecting such admission shall be filed, if
required by the Act, in accordance with the applicable provisions of the
Act.  Each Substitute Investor Member shall execute such instrument or
instruments as shall be required by the Administrative Member to signify such
Substitute Investor Member’s agreement to be bound by all the provisions of this
Agreement.

Section 8.4.Put Option.

A.Put Evaluation Period.  During the six (6) month period ending on  June 30,
2020 (the “Put Evaluation Period”), the Investor Member shall have the right to
exercise an option to require the Company to initiate an evaluation period and
determine (the “Put Evaluation Option”) by delivering a Notice (the “Put
Evaluation Notice”)  to the Company.  Upon exercise of the Put Evaluation
Option, the Administrative Member covenants and agrees to provide reasonable
access to necessary information, make commercially reasonable efforts to obtain
information from Investment Entities and Local Limited Partnerships, and make
good faith efforts to determine the Fair Market Value of the Interest using the
process described in Section 8.4B (the “Put Price”). Upon delivery of the Put
Evaluation Notice and determination of Put Price as set forth below, the
Investor Member shall have the right to exercise the Put Option as set forth in
Section 8.4C, below.

B.Put Price. Within thirty (30) days of delivery of the Put Evaluation Notice,
each Member shall appoint an appraiser qualified to appraise low income housing
tax credit properties and interests in entities which directly or indirectly own
such properties or interests therein.  The appraisers shall be instructed to
value the interest of the Investor Member in the Company, taking into
consideration all appropriate discounts.  If the higher of the two appraisals is
less than or equal to 120% of the lower of the two appraisals the Fair Market
Value of the Investor Member’s Interest shall be the mean average of the two
appraisals.  If the higher appraisal is more than 120% of the lower appraisal,
the two appraisers shall within thirty (30) days of delivery of the first two
appraisals appoint a third appraiser, who shall value the Interest in accordance
with the same guidelines, and the Fair Market Value of the Interest shall be the
mean average of the two appraisals which are closest to each other.    The
Members agree to cause all appraisals to be delivered not later than November 1,
2020.  Notwithstanding the foregoing, the Members may at any time in the process
agree on the fair market value of the Investor Member’s Interest, in which case
the Fair Market Value of the Interest shall be the fair market value as so
agreed.

C.Put Period.  During the thirty (30) day period ending on December 15, 2020
(the “Put Period”), the Investor Member shall have the right to exercise an
option to require the Company to redeem all but not less than all of the
Investor Member’s Interest (the “Put Option”) by delivering a Notice (the “Put
Notice”) to the Company, which Put Notice shall be irrevocable.  Upon receipt of
the Put Notice, the Administrative Member shall be obligated to pay the Put
Price and cause the Company to redeem the Investor Member’s Interest as set
forth in Section 8.3D.

D.Closing.  Closing of any redemption hereunder shall occur on December 31,
2020.  On the date of the closing of the redemption, the Administrative Member
shall pay the consideration in cash.  At the closing of a redemption under this
Section 8.4, (i) the Investor Member shall deliver to the Company an assignment
of the Investor Member’s Interests, which



37

--------------------------------------------------------------------------------

 

 

assignment shall be free and clear of all legal and equitable liens, claims and
encumbrances (other than legal and equitable claims, if any, pursuant to this
Agreement); (ii) the Company shall deliver to the Investor Member the
consideration for such interest and an assumption of such Investor Member’s
obligations under this Agreement arising from and after the date of such
assignment, and (iii) the Company and the Investor Member shall represent and
warrant to each other to the extent applicable that each is duly organized,
validly existing, has the necessary capacity, power and authority to consummate
the subject transactions and requires no consents which have not been
obtained.  Each party shall pay its own costs and expenses in connection with
the conveyance.  The parties shall take such other actions and execute such
other documents as may be necessary or appropriate to give effect to any
disposition contemplated by this Section 8.4.  



Section 8.5.Outside Activities.

Nothing contained in this Agreement shall be construed to constitute the
Investor Member the agent of any other Member or to limit in any manner the
Investor Member in the carrying on of its own businesses or activities.  The
Investor Member may engage in and possess any interest in other business
ventures (including limited partnerships and limited liability companies) of
every kind, nature and description, independently or with others, whether
existing as of the date hereof or hereafter coming into existence, including,
without limitation, acting as Administrative Member, member or Investor Member
of other entities which own, directly or through interests in other entities,
housing projects similar to, or in competition with, the Apartment
Complexes.  Neither the Company nor any of the Members shall have any rights by
virtue of this Agreement in or to any such other business ventures or to the
income or profits derived therefrom and nothing shall be construed to render
them members in any such business ventures.

ARTICLE IX.
PROFITS & LOSSES; DISTRIBUTIONS

Section 9.1.Allocation of Profits and Losses and Tax Credits.

A.After giving effect to the special allocation provisions of Section 9.6,
Operating Profits or Losses and Tax Credits for any Company Fiscal Year shall be
allocated 0.01% to the Administrative Member and 99.99% to the Investor Member. 

B.After giving effect to the special allocation provisions of Section 9.6,
Profits or Losses from a Capital Transaction in any Company Fiscal Year shall be
allocated to and among the Members as follows:

(i)As to Profits:

i.First, an amount of Profits equal to the aggregate negative balances (if any)
in the Capital Accounts of all Members having negative balance Capital Accounts
shall be allocated to such Members in proportion to their negative Capital
Account balances until all such Capital Accounts have zero balances; and

ii.Second, an amount of Profits shall be allocated to each of the Members until
the positive balance in the Capital Account of each Member equals the amount of
cash that would be distributed to such Member in accordance with



38

--------------------------------------------------------------------------------

 

 

the provisions of Sections 9.3J if all the assets of the Company were sold at
their Gross Asset Value as of the end of such Company Fiscal Year.



(ii)As to Losses:

i.First, an amount of Losses equal to the aggregate positive balances (if any)
in the Capital Accounts of all Members having positive balance Capital Accounts
shall be allocated to such Members in proportion to their positive Capital
Account balances until all such Capital Accounts have zero balances; provided,
 however, that if the amount of Losses so to be allocated is less than the sum
of the positive balances in the Capital Accounts of those Members having
positive balances in their Capital Accounts, then such Losses shall be allocated
to the Members in such proportions and in such amounts so that the Capital
Account balances of each Member shall equal, as nearly as possible, the amount
such Member would receive if an amount equal to the excess of (i) the sum of all
Members’ balances in their Capital Accounts computed prior to the allocation of
Losses under this Section 9.1B(ii) over (ii) the aggregate amount of Losses to
be allocated to the Members pursuant to this Section 9.1B(ii)  were distributed
to the Members in accordance with the provisions of Section 9.3J; and

ii.Second,  the balance, if any, of such Losses shall be allocated 0.01% to the
Administrative Member and 99.99% to the Investor Member.

Section 9.2.Distribution of Cash Flow.

Subject to the provisions of Section 5.11A(v),  Cash Flow shall be applied and
distributed within one hundred twenty (120) days after the close of each Fiscal
Year to and among the Members in the following amounts and order of priority:

A.First,  to the Investor Member to the repayment of any Credit Recovery Loan,
including any accrued but unpaid interest thereon;

B.Second,  to the Investor Member to the repayment of any IM Voluntary Loan,
including any accrued but unpaid interest thereon;

C.Third, to the Administrative Member to the repayment of any Mandatory Loans,
including any accrued but unpaid interest thereon;

D.Fourth,  to the Administrative Member to the repayment of any Expense Loans,
including any accrued but unpaid interest thereon;

E.Fifth,  to the setting up and funding of any Reserves, as permitted pursuant
to Section 6.2;

F.Sixth,  to the payment of any accrued but unpaid Guaranty Fee due to the
Administrative Member,  including any accrued but unpaid interest thereon;



39

--------------------------------------------------------------------------------

 

 

G.Seventh,  to the payment of any accrued but unpaid Asset Management Fees due
to the Administrative Member,  including any accrued but unpaid interest
thereon;

H.Eighth,  (i)until December 31, 2020, 30% of any remaining Cash Flow to the
repayment of the Origination Loan (including any accrued but unpaid interest
thereon), and

(ii)on and after January 1, 2021, 100% to the repayment in full of the
Origination Loan (including any accrued but unpaid interest therein); and

I.Ninth,  the balance, pro rata to the Members, in accordance with their
Membership Interests.

Notwithstanding the foregoing, in the event of a Partnership Challenge all Cash
Flow of the Company shall be applied to the Audit Reserve pursuant and subject
to Section 6.2B. 

Section 9.3.Distribution of Capital Proceeds.

Subject to the provisions of Section 5.11A(v), Capital Proceeds shall be
distributed quarterly, but not prior to the delivery to the Investor Member of
the quarterly Company financial statements for the applicable quarter pursuant
to Section 10.4A hereof and the payment of all outstanding Operating Expenses as
follows: 

A.First, to the Investor Member to the repayment of any Credit Recovery Loan,
including any accrued but unpaid interest thereon;

B.Second, to the Investor Member to the repayment of any IM Voluntary Loan,
including any accrued but unpaid interest thereon;

C.Third, to the Administrative Member to the repayment any Mandatory Loans
including any accrued but unpaid interest thereon,

D.Fourth, to the Administrative Member to the repayment any Expense Loans,
including any accrued but unpaid interest thereon;

E.Fifth, to the setting up and funding of any Reserves, as permitted pursuant to
Section 6.2;

F.Sixth,  twenty percent (20%) of any remaining Capital Proceeds to the payment
of the MLCS Contingent Guaranty Fee; 

G.Seventh,  to the payment of any accrued but unpaid Guaranty Fee (including any
accrued but unpaid interest thereon);

H.Eighth,  to the payment of any accrued but unpaid Asset Management Fees due to
the Administrative Member (including any accrued but unpaid interest thereon);

I.Ninth,  (i)until December 31, 2020, 30% of any remaining Capital Proceeds to
the payment of the Origination Loan (including any accrued but unpaid interest
thereon), and





40

--------------------------------------------------------------------------------

 

 

(ii)on and after January 1, 2021, 80% to the payment in full of the Origination
Loan (including any accrued but unpaid interest therein); and

J.Tenth,  the balance, to the Members, thirty percent (30%) to the Investor
Member and seventy percent (70%) to the Administrative Member.

Notwithstanding the foregoing, in the event of a Partnership Challenge all
Capital Proceeds of the Company shall be applied to the Audit Reserve pursuant
and subject to Section 6.2B.

Section 9.4.Special Distributions. 

A.Mandatory Loan Proceeds.  To the extent the Company receives Mandatory Loan
proceeds pursuant to Section 5.11A, such proceeds shall, promptly after receipt
be distributed 100% to the Investor Member.

B.Seller Indemnity Proceeds.The Administrative Member is authorized directly or
through an agent to enforce any and all rights, claims and remedies that the
Company may have against the Seller and its Affiliates to seek Seller Indemnity
Proceeds or other payments.  Any Seller Indemnity Proceeds shall be applied or
paid over as set forth in this Section 9.4B.  If the Company receives Seller
Indemnity Proceeds, such proceeds shall be distributed first, to the Investor
Member an amount equal to the excess, if any, of the Seller Tax Credit Indemnity
Amount over the Mandatory Loan proceeds received by the Investor Member with
respect to the same Tax Credits from which the Seller Tax Credit Indemnity
Amount arose; second, to the Investor Member to the extent of any Damages
incurred by the Investor Member; third, to the Administrative Member, to the
extent of any Damages incurred by the Administrative Member; and, thereafter,
 if the sum of first, second and third do not exceed the Seller Tax Credit
Indemnity Amount, the remainder of the Seller Tax Credit Indemnity Amount shall
be distributed as Capital Proceeds.  All other Seller Indemnity Proceeds
including all Seller Indemnity Proceeds which are unrelated to Tax Credits shall
be received by the Company and treated as Capital Proceeds.  Any funds received
from Seller which are not Seller Indemnity Proceeds shall be held in trust by
the Company and paid over to the Administrative Member.

Section 9.5.Tax Issues on Liquidation.

A.Subject to the provisions of Section 9.5B, any Capital Proceeds from a
Terminating Capital Transaction remaining after payment of, or adequate
provision for, the debts and obligations of the Company shall be distributed to
those Members with positive Capital Account balances (after taking into account
all Capital Account adjustments for the Company taxable year) in proportion to
said Capital Account balances.

B.If following the “liquidation” of a Member’s interest in the Company (as
defined in Section 1.704-1(b)(2)(ii)(g) of the Allocation Regulations) or the
dissolution of the Company and the distribution or liquidation of its assets in
accordance with the foregoing provisions of this Section 9.5, the Administrative
Member has a deficit balance in its Capital Account after adjusting such Capital
Account to reflect the allocations and distributions required under Sections
9.1, 9.2 and 9.3 above (including, without limitation, the allocation to the
Administrative Member of its share of Partnership Minimum Gain and/or Partner
Nonrecourse Debt Minimum Gain), the Administrative Member shall contribute to
the capital of the Company an amount equal to the



41

--------------------------------------------------------------------------------

 

 

lesser of (i) such deficit balance or (ii) the amount required under Section
1.704-1(b)(2)(iii)(c)(2) of the Allocation Regulations to permit the
Administrative Member to be allocated at least 0.01% of each Tax Item of the
Company for each Fiscal (and taxable) Year.  Such contribution shall be made on
the first to occur of (i) the date that is 10 days after the delivery to the
Administrative Member of a certificate of the Accountants, prepared in good
faith and at the expense of the Company, setting forth the calculation of the
Administrative Member’s negative Capital Account balance, or (ii) the later of
(a) the last day of the taxable year of the Company in which such liquidation
occurs, or (b) 90 days after the date of the liquidation.  Any such amount shall
be distributed to those Members having positive Capital Account balances in
proportion to, and to the extent necessary to eliminate such positive balances,
or in such other manner as may be required under Section 1.704-1(b)(2)(ii)(b)(3)
of the Allocation Regulations.  In no event shall the Investor Member have any
obligation to restore any negative balance in its Capital Account following the
allocation to it of its share of Partnership Minimum Gain, and its share of
Partner Nonrecourse Debt Minimum Gain, if any.



C.The parties intend that, as a result of the application of the allocation and
distribution provisions contained in this Article IX, any Capital Proceeds from
a Terminating Capital Transaction will be distributed in the same manner as
Capital Proceeds are distributed under the provisions of Section 9.3.  If the
Company is advised at any time by the Accountants or counsel that an actual
distribution of Capital Proceeds at the end of any Fiscal Year in accordance
with the provisions of Section 9.5B would not result in each Member receiving
the amount that it would have received if Section 9.3 rather than Section 9.5B
applied to such distribution, the Administrative Member shall so notify the
Investor Member and, with the Consent of the Investor Member, is authorized and
empowered to amend the provisions of this Article IX relating to the allocation
of Profits or Losses (other than the Regulatory Allocations) for such Fiscal
Year (and for subsequent Fiscal Years if necessary) to cure such defect
consistent with the principles set forth in the first sentence of this Section
9.5D.

Section 9.6.Special Allocation Provisions.

Notwithstanding anything to the contrary contained in this Agreement:

A.Nonrecourse Deductions shall be allocated 99.99% to the Investor Member and
0.01% to the Administrative Member. 

B.Partner Nonrecourse Deductions shall be allocated to and among the Members in
the manner provided in the Allocation Regulations. 

C.Subject to the provisions of Section 9.6N, if there is a net decrease in
Partnership Minimum Gain for a Company Fiscal Year, the Members shall be
allocated items of Company income and gain in accordance with the provisions of
Section 1.704-2(f) of the Allocation Regulations. 

D.Subject to the provisions of Section 9.6N, if there is a net decrease in
Partner Nonrecourse Debt Minimum Gain for a Company Fiscal Year, then any Member
with a Share of such Partner Nonrecourse Debt Minimum Gain shall be allocated
items of Company income and gain in accordance with the provisions of Section
1.704-2(i)(4) of the Allocation Regulations.    



42

--------------------------------------------------------------------------------

 

 

E.Subject to the provisions of Sections 9.6A through 9.6D above, if the Investor
Member unexpectedly receives any adjustments, allocations or distributions
described in Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Allocation
Regulations, items of Company income and gain shall be specially allocated to
the Investor Member in an amount and manner sufficient to eliminate, to the
extent required by the Allocation Regulations, the Adjusted Capital Account
Deficit of the Investor Member as quickly as possible.  This Section 9.6E is
intended to constitute a “qualified income offset” provision within the meaning
of the Allocation Regulations and shall be interpreted consistently therewith. 

F.Subject to the provisions of Sections 9.6A through 9.6E above, in no event
shall the Investor Member be allocated Losses that would cause it to have an
Adjusted Capital Account Deficit as of the end of any Company Fiscal Year.  Any
Losses that are not allocated to the Investor Member by reason of the
application of the provisions of this Section 9.6F shall be allocated to the
Administrative Member. 

G.Subject to the provisions of Sections 9.6A through 9.6F above, if the Investor
Member has an Adjusted Capital Account Deficit at the end of any Company Fiscal
Year, items of Company income and gain shall be specially allocated to the
Investor Member in the amount of such Adjusted Capital Account Deficit as
quickly as possible.    

H.In accordance with Code Section 704(c) and the Regulations thereunder, income,
gain, loss, and deduction with respect to any property contributed to the
capital of the Company shall, solely for tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its initial
Gross Asset Value.  If the Gross Asset Value of any Company property is adjusted
pursuant to the terms of this Agreement, subsequent allocations of income, gain,
loss, and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code Section
704(c) and the Regulations thereunder.  Any elections or other decisions
relating to such allocations shall be made by the Administrative Member in any
manner that reasonably reflects the purpose and intention of this
Agreement.  Allocations pursuant to this Section 9.6H are solely for purposes of
federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Profits,
Losses, other items, or distributions pursuant to any provision of this
Agreement. 

I.For purposes of determining the Profits, Losses, Tax Credits or any other
items allocable to any period, Profits, Losses, Tax Credits and any such other
items shall be determined on a daily, monthly, or other basis, as determined by
the Administrative Member using any permissible method under Code Section 706
and the Regulations thereunder.

J.To the extent that interest on loans (or other advances that are deemed to be
loans) made by the Administrative Member to the Company is determined to be
deductible by the Company in excess of the amount of interest actually paid by
the Company, such additional interest deduction(s) shall be allocated solely to
the Administrative Member.

K.If the IRS successfully disallows the deduction of all or any part of any fee
paid by the Company to the Administrative Member or its Affiliates by
recharacterizing such fee as a



43

--------------------------------------------------------------------------------

 

 

distribution to the Administrative Member, there shall be, to the extent
permitted by the Code, a special allocation of gross income to the
Administrative Member for the Fiscal Year with respect to which such disallowed
deduction was claimed by the Company in the amount of such disallowed deduction.



L.For purposes of determining each Member’s proportionate share of the excess
Nonrecourse Liability of the Company pursuant to Section 1.752‑3(a)(3) of the
Allocation Regulations, the Investor Member shall be deemed to have a 99.99%
interest in Profits and the Administrative Member shall be deemed to have a
0.01% interest in Profits. 

M.Any Recapture of any Tax Credit shall be allocated to and among the Members in
the same manner in which the Members share the expenditures giving rise to such
Tax Credit.

N.If for any Fiscal Year the application of the minimum gain chargeback
provisions of Sections 9.6C or 9.6D would cause a distortion in the economic
arrangement among the Members and it is not expected that the Company will have
sufficient other income to correct that distortion, the Administrative Member
may request a waiver from the Commissioner of the IRS of the application in
whole or in part of Sections 9.6C or 9.6D in accordance with Section
1.704‑2(f)(4) of the Allocation Regulations.  Furthermore, if additional
exceptions to the minimum gain chargeback requirements of the Allocation
Regulations have been provided through revenue rulings or other IRS
pronouncements, the Administrative Member is authorized to cause the Company to
take advantage of such exceptions if to do so would be in the best interest of a
majority in interest of the Members.

O.Unless otherwise specifically provided in this Agreement, all Tax Items shall
be allocable to and among the Members in accordance with their allocable shares
of Profits or Losses.

Section 9.7.Order of Application.

The provisions of this Article IX shall be applied in the order required by the
applicable provisions of the Allocation Regulations or if no such order is
specified, in the manner determined by the Accountants.

ARTICLE X.
DISSOLUTION AND LIQUIDATION OF THE COMPANY

Section 10.1.Events Causing Dissolution.

A.The Company shall dissolve upon the happening of any of the following events:

(i)the passage of 90 days after the liquidation or sale of (i) all Apartment
Complexes and other properties and/or the Investment Entity Interests or Local
Limited Partnership Interests, and/or Holding Entity Interests, and/or the
Company’s Interest or the Subsidiaries’ Interest in the Investment Entities, as
applicable, and (ii) the sale or other disposal of substantially all other
assets of the Company, unless the Administrative Member needs to continue the
Company business for the purpose of the receipt and collection of a note or
notes receivable and payments thereon or the collection of any other
consideration to be received in exchange for



44

--------------------------------------------------------------------------------

 

 

the assets of the Company (which activities shall be deemed to be a part of the
winding up of the affairs of the Company); or

(ii)the election by the Administrative Member, with the Consent of the Investor
Member, to dissolve the Company; or

(iii)Any other event which the Act requires to cause dissolution of the Company.

B.Dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company shall not terminate until
a Certificate of Cancellation shall be filed with the Delaware Secretary of
State and the assets of the Company shall have been distributed as provided in
Section 9.5. Notwithstanding the dissolution of the Company, prior to the
termination of the Company, the business of the Company and the affairs of the
Members shall continue to be governed by this Agreement.

Section 10.2.Liquidation.

A.Upon dissolution of the Company, the Administrative Member shall liquidate the
assets of the Company, apply and distribute the proceeds thereof as contemplated
by Section 9.5 and cause the cancellation of the Certificate.

B.If the Administrative Member shall determine that an immediate sale of part or
all of the Company’s assets would cause undue loss to the Company, the
Administrative Member may, after having given Notice to the Investor Member, to
the extent not then prohibited by any applicable law of any jurisdiction in
which the Company is then formed or qualified, defer liquidation of, and
withhold from distribution, for a reasonable time any assets of the Company
except those necessary to satisfy the Company’s debts and obligations.  No
distributions in kind shall be made.

C.Upon dissolution of the Company, if there is no Administrative Member, such
other Person who may be appointed in accordance with applicable law shall be
responsible to take all action related to the winding up and distribution of
assets of the Company and shall perform the actions of the Administrative Member
described in this Section 10.2.

D.No Member shall have any right to demand or receive property other than cash
upon dissolution and termination of the Company.  Nothing in this Section 10.2
shall alter the limitation on liability of the Administrative Member or its
Affiliates pursuant to Section 6.6.

ARTICLE XI.
BOOKS AND RECORDS, ACCOUNTING, TAX ELECTIONS, ETC.

Section 11.1.Books and Records.

The Administrative Member shall keep or cause to be kept complete and accurate
books and records of the Company and supporting documentation of transactions
with respect to the conduct of the Company’s business.  The books and records
shall be maintained in accordance with sound accounting practices, consistently
applied, and shall be available at the principal office



45

--------------------------------------------------------------------------------

 

 

of the Company for examination by any Member, or its duly authorized
representatives, at any reasonable time during normal business hours at the
office of the Company.  The Company may maintain such books and records and may
provide such financial or other statements as the Administrative Member deems
advisable, consistent with the practices of businesses of a like kind and
character.  The Administrative Member shall obtain any reports to which it is
entitled from the Investment Entities and Local Limited Partnerships and
maintain records and documentation sufficient to provide the reports required to
be provided to the Investor Member under this Agreement.

Section 11.2.Bank Accounts.

The bank accounts of the Company shall be maintained at Bank of America,
N.A.  All deposits and other funds not immediately needed in the operation of
the business may be invested in Permitted Temporary Investments, as directed by
the Administrative Member.  The funds of the Company shall not be commingled
with the funds of any other Person.    

Section 11.3.Intentionally Omitted.

Section 11.4.Reports to Investor Member.

The Administrative Member shall cause to be sent to the Investor Member the
following:

A.as soon as available and in no event later than sixty (60) days after the end
of each fiscal quarter:

(i)a consolidated statement of income/(loss) and Tax Credits, detailing expected
current year tax benefits from each Investment Entity,  Direct LLP Partnership
and the Company;

(ii)an annual Investor Member benefits schedule;

(iii)a narrative description of material developments related to the Company
and, to the extent known to the Administrative Member,  the Local Limited
Partnerships other than those listed on Schedule G;

(iv)a  “watch list” of Local Limited Partnerships known to the Administrative
Member to be at risk of foreclosure or loss of Projected Tax Credits other than
those listed on Schedule G;

(v)the unaudited financial statements comprised only of a balance sheet, income
statement, and trial balance of the Company; and

(vi)if applicable  and known to the Administrative Member, a summary of any of
the following relating to the Company and Local Limited Partnerships: (a) notice
of any default or reduction in benefits under any federal, state or local rent
subsidy or other grant agreement, (b) notice of noncompliance or IRS Form 8823
Low Income Housing Credit Agency’s Report of Noncompliance, and (c) such other
information regarding the state of the business, financial condition and affairs
and the Company or Local Limited Partnerships or the Apartment Complexes 



46

--------------------------------------------------------------------------------

 

 

as the Investor Member, from time to time, may reasonably request to the extent
known to the Administrative Member;



B.as soon as available and in any event not later than ninety (90) days after
the end of each Fiscal Year, all information necessary for the preparation of
the Investor Member’s Federal income tax return for each year in respect of
Company income, gains, losses, deductions or tax credits and the allocations
thereof, including Schedule K-1 (or other comparable form subsequently required
by the IRS) and a copy of the Federal “Company Return” and each state or local
tax return for the Company, and copies of the Federal “Company Return” for each
Investment Entity and Direct LLP and any state or local tax returns required to
be filed by each Investment Entity and Direct LLP to the extent such returns are
provided to the Company; and no later than March 15 after the end of each Fiscal
Year, an estimate, as of the expected date of filing the Federal income tax
return for the Company, of the income, gains, losses, deductions and credits of
the Company and the allocations to be made to each Member.  The Administrative
Member shall cause the Schedule K-1 to be prepared on a tax basis;

C.as soon as available and in any event not later than one hundred twenty (120)
days after the end of each Fiscal Year, the audited financial statements of the
Company, as of the end of such year, audited by the Accountants with generally
accepted accounting practices applied on a consistent basis with the exception
of the following:  a) Administrative Member plans to amortize the Company’s
limited partner interests using the proportional amortization method, rather
than the equity method; and b) Administrative Member does not plan to evaluate
and apply consolidation accounting on behalf of the Company.  The Investor
Member acknowledges and  agrees that the audit opinion by the Accountants
will likely be a qualified opinion to take into account these two non-GAAP
items, which could result in the nature of the Accountant’s report being the
equivalent of an agreed upon procedures report rather than an audit;

D.upon receipt of notice from a Local Limited Partnership or upon the
Administrative Member’s actual knowledge, (i) notice of any default by the Local
Limited Partnership in any loan or financial obligation, (ii) notice of any
default or reduction in benefits under any federal, state, or local rent subsidy
or other subsidy or grant agreement, (iii) notice of any material litigation
and/or any alleged violation of law, (iv) IRS Form 8823 Low Income Housing
Credit Agency’s Report of Noncompliance or similar notice of noncompliance
issued by the relevant state tax credit allocation agency; (v) notice of any IRS
proceeding involving the Local Limited Partnership, (vi) notice of any demand
for payment or draw under any construction completion guarantee, performance
bond or letter of credit regarding the Local Limited Partnership, (vii) notice
of any potential reallocation or 704(b)/minimum gain issues, or (viii) a report,
after any natural disaster and/or incident of widespread property damage having
an impact on any of the Apartment Complexes, containing the following
information, to the extent available: (a) the extent of damage to the Apartment
Complexes; (b) any expected delays in construction or rehabilitation, (c) the
effect that the damage sustained, if any, may have on marketing and lease-up
activity and (d) the amount anticipated to be recoverable under available
insurance policies;

Section 11.5.Tax Elections.

In connection with the acquisition by the Company of the Investment Entity
Interests and the Direct LLPs, the Administrative Member shall consult with the
Investor Member in a timely



47

--------------------------------------------------------------------------------

 

 

manner to determine where having Local Limited Partnerships make elections under
Sections 754 of the Code is advantageous.  If the Investor Member determines
that such an election is beneficial, the Administrative Member shall compel,
where such rights exist, and shall diligently pursue, in all instances, each
Local Limited Partnership to make an election under Section 754 of the Code. 
Subject to the provisions of Section 5.4, all elections required or permitted to
be made by the Company under the Code shall be made by the Administrative Member
upon Investor Member Consent, in such manner as will, in the opinion of the
Accountants, be most advantageous to the Investor Member.

Section 11.6.Special Basis Adjustments.

In the event of a transfer of all or any part of the Interest of any Member,
including a transfer of an Interest pursuant to Article VIII, the Company will
elect, pursuant to Section 754 of the Code (or corresponding provisions of
succeeding law), to adjust the basis for the Company property if in the opinion
of the Accountants such election would be most advantageous to the Investor
Member.  Notwithstanding anything contained in Article IX of this Agreement, any
adjustments made pursuant to Section 743 shall affect only the successor in
interest to the transferring Member.  Each Member will furnish the Company with
all information necessary to give effect to such election.  Except as the
Administrative Member may otherwise direct, each Member benefiting from the
election will pay or reimburse the Company for all additional accounting
expenses occasioned by such election.

Section 11.7.Fiscal Year and Accounting Method.

Unless otherwise required by the Code and regulations thereto, the Fiscal Year
of the Company shall be the same as the Fiscal Year of the Investor Member.

Section 11.8.Tax Matters Partner.

A.The Investor Member shall be the “tax matters partner”  (“Tax Matters
Partner”) of the Company for Federal income tax purposes.  The Tax Matters
Partner shall have and perform all of the duties required under the Code,
including the following duties:

(i)furnish the name, address, profits interest, and taxpayer identification
number of each Member to the IRS; and

(ii)within fifteen (15) business days after the receipt of any correspondence or
communication relating to the Company or a Member from the IRS, the Tax Matters
Partner shall forward to each Member a photocopy of all such correspondence or
communication(s).  The Tax Matters Partner shall, within fifteen (15) calendar
days thereafter, advise each Member in writing of the substance and form of any
conversation or communication held with any representative of the IRS.

B.The Tax Matters Member has the authority to take any of the following actions
after good faith consultation with the Administrative Member:

(i)extend the statute of limitations for assessing or computing any tax
liability against the Company (or the amount or character of any Tax Items);



48

--------------------------------------------------------------------------------

 

 

(ii)settle any audit with the IRS concerning the adjustment or readjustment of
any Company tax item(s);

(iii)file a request for an administrative adjustment with the IRS at any time or
file a petition for judicial review with respect to any IRS adjustment;

(iv)initiate or settle any judicial review or action concerning the amount or
character of any Company tax item(s);

(v)intervene in any action brought by any other Member for judicial review of a
final adjustment; or

(vi)take any other action not expressly permitted by this Section 11.8 on behalf
of the Members or the Company in connection with any administrative or judicial
tax proceeding.

C.The Company shall indemnify and reimburse the Tax Matters Partner for all
expenses, including legal and accounting fees, claims, liabilities, losses and
damages incurred in connection with any administrative or judicial proceeding
with respect to the tax liability of the Members, provided, however, that the
tax matters Member will not be entitled to indemnification if its conduct
otherwise giving rise to a right of indemnification constituted fraud, gross
negligence, willful misconduct or breach of fiduciary duty.  The payment of all
such expenses shall be made before any distributions are made from Cash Flow or
Capital Proceeds or any discretionary reserves are set aside by the
Administrative Member.  Neither the Administrative Member, nor any Affiliate,
nor any other Person shall have any obligation to provide funds for such
purpose.  The provisions on limitations of liability of the Investor Member and
indemnification set forth in Section 5.8 of this Agreement shall be fully
applicable to the tax matters Member in its capacity.

D.Application of Bipartisan Budget Act of 2015.  If, and to the extent that,
provisions of the Bipartisan Budget Act of 2015 (the “2015 Act”) apply to any
audit of any tax return of the Partnership, any Investment Entity, any Holding
Entity or any Local Limited Partnership of which the Partnership is a partner
(“Affected Tax Return”), then the following provisions shall apply:

(i)Designation of Partnership Representative.  The Investor Member shall be the
“partnership representative” (the “Partnership Representative”) pursuant to the
Code in connection with any audit of such Affected Tax Return.  The Company may
engage accountants and legal counsel to assist the Partnership Representative in
discharging its duties hereunder. 

(ii)Replacement Partnership Representative.  If the Investor Member determines,
in its sole and absolute discretion, to designate a new Partnership
Representative, the Members shall designate such successor Partnership
Representative as the Investor Member designates in accordance with applicable
rules of the Code, Regulations, and the IRS that apply to audits conducted
pursuant to the 2015 Act (“Applicable Rules”) and the successor Partnership
Representative shall take such action, including notifying the IRS of its
designation as such, as may be necessary or appropriate under Applicable Rules.

(iii)No Consent of Administrative Member Generally Required.  Notwithstanding
any provision in this Section 11.8 to the contrary, to the extent permitted by
Applicable Rules, the Investor Member, in its role as Partnership Representative
and after good



49

--------------------------------------------------------------------------------

 

 

faith consultation with the Administrative Member,  is hereby authorized to take
any of the following actions without the Consent of the Administrative Member:



a.enter into any agreement with the IRS to extend the period for assessing any
tax that is attributable to any item that may be the subject of an audit of an
Affected Tax Return;

b.settle any audit of an Affected Tax Return with the IRS concerning the
adjustment of any Partnership item;

c.commence or settle any Tax Court case or other judicial or administrative
proceeding with respect to any Affected Tax Return;

d.consent, to the extent its consent is required under the applicable Investment
Entity Agreement, Local Limited Partnership Agreement or otherwise requested by
a Local General Partner, to the taking by a Local Partnership of any of the
actions described in the immediately preceding clauses of this Section 11.8; or

e.elect to have the provisions of the 2015 Act apply to any tax return of the
Partnership or any Local Partnership of which the Company is a partner for any
tax year that commences prior to 2018.

(iv)Notices.  The Partnership Representative shall keep the Administrative
Member promptly advised of any dispute the Company may have with any federal,
state or local taxing authority.

(v)Liability to be Allocated to Partners of the Partnership for the Year Being
Examined.  Unless the Investor Member elects otherwise and after good faith
consultation with the Administrative Member, the Company shall timely elect to
utilize the alternative procedure described in Section 6226 of the Code (as
modified by the 2015 Act) to have the Members of the Company for the year which
is under examination pay the applicable tax liability, and the Partnership
Representative shall provide the IRS and each affected Member with such
information as required by such Section 6226 and any Regulations promulgated
thereunder.  Each Member agrees to cooperate with the Company in utilizing the
procedures under Section 6226 of the Code, whether or not such person is a
Member at the time of a final partnership adjustment.

E.Amendments to Comply with Applicable Law.  The Members agree to work together,
reasonably and in good faith, to amend this Agreement where appropriate to
provide for provisions intended to address the application of the Applicable
Rules, as they may be amended or interpreted from time-to-time, to the audit of
any Affected Tax Return.  Such provisions should, to the extent reasonably
possible, preserve and maintain (including through relevant elections and credit
support) the relative and analogous economic and other rights, duties,
responsibilities, indemnities, obligations and risk of the Partners to those
provided under this Agreement as of the date it was first executed by the
Partners. 



50

--------------------------------------------------------------------------------

 

 

ARTICLE XII.
MISCELLANEOUS PROVISIONS

Section 12.1.Notices.

The Notice addresses for the parties hereto are:

Administrative Member

 

MuniMae TEI Holdings, LLC

c/o MMA Capital Management, LLC

621 E. Pratt Street, Suite 600

Baltimore, Maryland 21202

Attn: Gary A. Mentesana

Attn:  Megan Sophocles

Fax:  (443) 263-2857

Email:  gary.mentesana@mmacapitalmanagement.com

Email:  megan.targarona@mmacapitalmanagement.com

 

with a copy to:

 

Gallagher Evelius & Jones LLP

218 N. Charles Street, Suite 400

Baltimore, Maryland 21201

Attn:  Stephen A. Goldberg, Esquire

Fax:  (410) 468-2786

Email:  sgoldberg@gejlaw.com

 

Investor Member

 

Bank of America, N.A.

MA1-225-02

225 Franklin Street

Boston, MA 02110

Attn:  Marianne Votta

Fax:  (617) 346-2724

Email:  marianne.c.votta@baml.com

 

 

with copy to:

 

Holland & Knight

10 St. James Avenue

Boston, MA  02116

Attn:  Edward R. Hickey

Fax:  (617) 523-6850

Email:  ted.hickey@hklaw.com





51

--------------------------------------------------------------------------------

 

 

All such notices or periodic reports in order to be effective shall be addressed
to the last address of record on the Company books when given by the
Administrative Member and intended for the other Members; and to the address of
the Company when given by the Investor Member and intended for the
Administrative Member.

Section 12.2.Word Meanings.

The singular shall include the plural and the masculine gender shall include the
feminine and neuter, and vice versa, unless the context otherwise requires.

Section 12.3.Binding Provisions.

The covenants and agreements contained herein shall be binding upon, and inure
to the benefit of, the heirs, legal representatives, successors and assigns of
the respective parties hereto, however, none of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditor of the Company.

Section 12.4.Applicable Law.

This Agreement and all other documents, instruments and agreements entered into
in connection with or related to this Agreement, unless otherwise specifically
stated to the contrary, shall be construed and enforced in accordance with the
laws of the State of Delaware.

Section 12.5.Counterparts.

This Agreement may be executed in several counterparts and all so executed shall
constitute one agreement binding on all parties hereto, notwithstanding that all
the parties have not signed the original or the same counterpart.  Any
counterpart hereof signed by the party against whom enforcement of this
Agreement is sought shall be admissible into evidence as an original hereof to
prove the contents hereof.

Section 12.6.Survival of Representations and Warranties.

All representations and warranties herein shall survive the dissolution and
final liquidation of the Company, except to the extent that a representation or
warranty expressly provides otherwise.

Section 12.7.Severability of Provisions.

Each provision of this Agreement shall be considered severable and (i) if for
any reason any provision or provisions herein are determined to be invalid and
contrary to any existing or future law, such invalidity shall not impair the
operation of or affect those portions of this Agreement which are valid, or (ii)
if for any reason any provision or provisions herein would cause the Investor
Member to be bound by the obligations of the Company under the laws of the State
of Delaware as the same may now or hereafter exist, such provision or provisions
shall be deemed void and of no effect.



52

--------------------------------------------------------------------------------

 

 

Section 12.8.Intentionally Omitted.

Section 12.9.Paragraph Titles.

Captions contained in this Agreement are inserted only as a matter of
convenience and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any provision hereof.

Section 12.10.Meeting of Members.

The Investor Member may request in writing that the Administrative Member call a
meeting of the Members.  The Administrative Member shall be required to call a
meeting of the Members in Baltimore, Maryland within thirty (30) days of the
receipt of the Investor Member’s request.  The Administrative Member shall give
twenty-one (21) days written notice of the meeting to all Members.

Section 12.11.Amendment Procedure.

(i)Except as otherwise provided herein, this Agreement may not be modified or
amended except upon Consent of the Members.

(ii)The Administrative Member shall, upon advice of the Accountants and counsel
for the Company and with the Consent of the Investor Member, amend Article IX in
order to cause the provisions of Article IX to comply with the Regulations
promulgated under Sections 42, 704(b) and 706 and any other sections of the Code
relating to the allocations of profits and losses and tax credits among Members;
provided, however, that any such amendment shall be for the benefit of and not
adverse to the interests of the Investor Member and shall not diminish the share
of the Investor Member in Profits, Losses, Credits, Cash Flow or Capital
Proceeds.

Section 12.12.Partition.

The Members hereby agree that no Member nor any successor-in-interest to any
Member shall have the right while this Agreement remains in effect to have the
property of the Company partitioned, or to file a complaint or institute any
proceeding at law or in equity to have the property of the Company partitioned,
and each Member, on behalf of itself, its successors, representatives, heirs and
assigns, hereby waives any such right. It is the intention of the Members that
during the term of this Agreement, the rights of the Members and their
successors in interest, as among themselves, shall be governed by the terms of
this Agreement, and that the right of any Member or successor in interest to
assign, transfer, sell or otherwise dispose of its Interest in the Company’s
properties shall be subject to the limitations and restrictions of this
Agreement.

Section 12.13.Entire Understanding.

This Agreement, including the Exhibits hereto, constitute the entire
understanding among the Members and supersede all prior written or oral
agreements among them with respect to the matters contained herein.  There are
no representations, agreements, arrangements or understandings, oral or written,
among the Members hereto relating to the subject matters hereof that are not
fully expressed herein.



53

--------------------------------------------------------------------------------

 

 

Section 12.14.Separability of Provisions.

Each provision of this Agreement shall be considered separable and if for any
reason any provision or provisions of this Agreement are determined to be
invalid and contrary to any law, such invalidity shall not impair the operation
of or affect those portions of this Agreement that are valid.

Section 12.15.Tax Disclosure. 

Notwithstanding anything in this Agreement to the contrary, except as reasonably
necessary to comply with applicable securities laws, the Investor Member (and
each employee, representative or other agent of the Investor Member) may
disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and tax structure of the Company and all materials
of any kind (including opinions or other tax analyses) that are provided to the
Investor Member relating to such tax treatment and tax structure.  For this
purpose, “tax structure” is limited to facts relevant to the U.S. federal income
tax treatment of the Company and does not include information relating to the
identity of the organizers of the Company.

 

< Signatures Appear on the Following Page >

IN WITNESS WHEREOF, the Members have executed this Agreement effective as of the
date first written above.





Signature Page 1 of 2

Limited Liability Company Operating Agreement

 MMA Capital TC Fund I, LLC

--------------------------------------------------------------------------------

 

 



 

 

 

 

ADMINISTRATIVE MEMBER

 

 

 

MUNIMAE TEI HOLDINGS, LLC

 

 

By:

/s/   Michael L. Falcone

Name:

Michael L. Falcone

Title:

President and Chief Executive Officer

 

 

 

Signature Page 1 of 2

Limited Liability Company Operating Agreement

 MMA Capital TC Fund I, LLC

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

INVESTOR MEMBER

 

 

 

BANK OF AMERICA, N.A

 

 

By:

/s/   Marianne C. Votta

Name:

Marianne C. Votta

Title:

Senior Vice President

 

 

 

 

 

Signature Page 2 of 2

Limited Liability Company Operating Agreement

 MMA Capital TC Fund I, LLC

--------------------------------------------------------------------------------

 

 

SCHEDULE  A

 

MMA CAPITAL TC FUND I, LLC


SCHEDULE OF MEMBERS

 

 

 

 

 

Name and Address

Capital

Commitment

Percentage

Interest

Administrative Member:

 

MuniMae TEI Holdings, LLC

c/o MMA Capital Management, LLC

621 E. Pratt Street, Suite 600

Baltimore, Maryland 21202

 

$100

0.01%

Investor Member:

 

Bank of America, N.A.

MA1-225-02

225 Franklin Street

Boston, MA 02110

 

$211,369,500

99.99%

TOTAL

$211,369,600

100%

 

 

 

 

Schedule A-1

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

APARTMENT COMPLEXES

 

 

 

 

Type

Investment Entity

Apartment Complex

Direct

Amberton Riverstone

Amberton Apartments

Direct

Bent Oaks Apartments

Bent Oaks Apartments

Direct

Briarwood

Briarwood

Direct

Burnett Place Apartments

Burnett Place Apartments

Direct

Casa Bonita Apartments

Casa Bonita Apartments

Direct

Casa Del Sol

Casa Del Sol I & II

Direct

Cedar Creek Senior Housing

Cedar Creek I

Direct

Cedar Creek Senior Housing II, LLC

Cedar Creek II

Direct

Chowen Bend

Chowen Bend

Direct

Clearlake

Clearlake Apartments

Direct

Driftwood / Water’s Edge

Driftwood Apartments

Direct

Ellm View Apartments

Elm View Apartments

Direct

Fountainview

Fountainview

Direct

Franciscan Senior Estates

Franciscan Senior Estates

Direct

Frost Woods Senior Apartments

Frost Woods Senior Apartments

Direct

Heritage Park Apartments

Heritage Park Apartments

Direct

Highland Village/Watertown PH II

Highland Senior Apts Phase II

Direct

Logan Park

Logan Park Apartments

Direct

Moonridge

Moonridge

Direct

Oakland Village

Oakland Village Townhomes

Direct

Oaks Hitchcock

Oaks at Hitchcock

Direct

Orland

Orland Apartments

Direct

Pinewood Park

Pinewood Park

Direct

Prairie Hill at Woodland Ridge

Prairie Hill at Woodland Ridge

Direct

Prairie Oaks  / Verona

Prairie Oaks  / Verona

Direct

San Andreas

San Andreas

Direct

San Pedro

San Pedro Commons

Direct

Sprucewood Apartments - Debt

Sprucewood Apartments

Direct

St. James Senior Housing

St. James Senior Housing

Direct

Stamford Metro Apartments

Stamford Metro Apartments

Direct

Tinton Falls Const

Tinton Falls Apts

Direct

Valley Terrace

Valley Terrace Apartments

Direct

Veranda at the Villages at Carver

Veranda at the Villages at Carver

Direct

Watertown Senior Apartments

Watertown Senior Apartments

Direct

Westminster Senior Apts.

Westminster Senior Housing

Direct

Whittier Townhomes

Whittier Townhomes

Direct

Wood Bayou

Wood Bayou



Schedule B-1

--------------------------------------------------------------------------------

 

 

Direct

Woodland Ridge/ Greenfield

Crestview Apartments at Woodland Ridge

Direct

Wyngate

Wyngate Townhomes

Multi Investor

Alliant Fund 35

Banyan Trace II

Multi Investor

Alliant Fund 35

Brick Hollow

Multi Investor

Alliant Fund 35

County Estates (4 sites)

Multi Investor

Alliant Fund 35

Divine Senior Apts

Multi Investor

Alliant Fund 35

Hickory Meadows

Multi Investor

Alliant Fund 35

Laguna Apts

Multi Investor

Alliant Fund 35

Lakeside Apts

Multi Investor

Alliant Fund 35

Landings @ Pebble Creek

Multi Investor

Alliant Fund 35

Larkfield Oaks

Multi Investor

Alliant Fund 35

Lincoln School

Multi Investor

Alliant Fund 35

Market Place

Multi Investor

Alliant Fund 35

North Pointe

Multi Investor

Alliant Fund 35

Ottawa Middle School

Multi Investor

Alliant Fund 35

Park East Enterprises Lofts

Multi Investor

Alliant Fund 35

Rockville Center

Multi Investor

Alliant Fund 35

Roosevelt Place

Multi Investor

Alliant Fund 35

St. Vincent Villas I

Multi Investor

Alliant Fund 35

St. Vincent Villas II

Multi Investor

Alliant Fund 35

Tiger Bay

Multi Investor

Alliant Fund 35

Wesley L. Scott Senior Living

Multi Investor

Alliant Fund 40

Beacon Crest

Multi Investor

Alliant Fund 40

Bridgham Manor

Multi Investor

Alliant Fund 40

Catalina Apts

Multi Investor

Alliant Fund 40

Celtics Townhomes

Multi Investor

Alliant Fund 40

East Main Mews

Multi Investor

Alliant Fund 40

Mark Twain Hotel MF

Multi Investor

Alliant Fund 40

Monte Vista

Multi Investor

Alliant Fund 40

Monticello Park II

Multi Investor

Alliant Fund 40

Pinnacle Pointe

Multi Investor

Alliant Fund 40

Poppyfield Estates

Multi Investor

Alliant Fund 40

Town West Manor

Multi Investor

Alliant Fund 40

Tri-City

Multi Investor

Alliant Fund 40

Tynan Village

Multi Investor

Alliant Fund 40

Villa Andrea

Multi Investor

Alliant Fund 40

William Watters House

Multi Investor

Alliant Fund 40

Willow Creek Phase 2

Multi Investor

Alliant Fund 41

Astoria Senior

Multi Investor

Alliant Fund 41

Clifton Seniors

Multi Investor

Alliant Fund 41

Court Plaza Senior



Schedule B-2

--------------------------------------------------------------------------------

 

 

Multi Investor

Alliant Fund 41

Elizabeth Crossing

Multi Investor

Alliant Fund 41

Fredonia Commons

Multi Investor

Alliant Fund 41

Horizons at Plainfield

Multi Investor

Alliant Fund 41

Horizons at Wawayanda

Multi Investor

Alliant Fund 41

Park Lake

Multi Investor

Alliant Fund 41

Pinecrest

Multi Investor

Alliant Fund 42

Alabama Manor

Multi Investor

Alliant Fund 42

Arbor Court

Multi Investor

Alliant Fund 42

Biola Village

Multi Investor

Alliant Fund 42

Camille Village

Multi Investor

Alliant Fund 42

Fairfax Bluffs

Multi Investor

Alliant Fund 42

HDR I & II

Multi Investor

Alliant Fund 42

Jeffries

Multi Investor

Alliant Fund 42

King Plaza

Multi Investor

Alliant Fund 42

Lincoln Plaza

Multi Investor

Alliant Fund 42

Northwood Terrace

Multi Investor

Alliant Fund 42

Oaks Hotel

Multi Investor

Alliant Fund 42

Orchards

Multi Investor

Alliant Fund 42

Parkside (WY)

Multi Investor

Alliant Fund 42

Parkside Court

Multi Investor

Alliant Fund 42

Red Hook

Multi Investor

Alliant Fund 42

Rolling Meadows

Multi Investor

Alliant Fund 42

Sentney Lofts

Multi Investor

Alliant Fund 42

Sichel

Multi Investor

Alliant Fund 42

Springhill Senior Housing

Multi Investor

Alliant Fund 42

Stevenson Manor

Multi Investor

Alliant Fund 42

Uptown Preservation Apartments

Multi Investor

Alliant Fund 42

Whitney Young Manor

Multi Investor

Alliant Fund 42

Willow Plaza

Multi Investor

Boston Capital Fund 27

Abigail Apartments

Multi Investor

Boston Capital Fund 27

Alstead Senior Housing

Multi Investor

Boston Capital Fund 27

Applegate Village Apartments

Multi Investor

Boston Capital Fund 27

April Woods Apartments

Multi Investor

Boston Capital Fund 27

Becket House

Multi Investor

Boston Capital Fund 27

Bernice Park Apartments

Multi Investor

Boston Capital Fund 27

Bradford Apartments

Multi Investor

Boston Capital Fund 27

Burnt Ordinary Apartments

Multi Investor

Boston Capital Fund 27

Cane River Apartments

Multi Investor

Boston Capital Fund 27

Castlerock Apts (The Buttes)

Multi Investor

Boston Capital Fund 27

Center Ridge Apartments

Multi Investor

Boston Capital Fund 27

Cobre Village



Schedule B-3

--------------------------------------------------------------------------------

 

 

Multi Investor

Boston Capital Fund 27

Corinth Tower Ridge Apts

Multi Investor

Boston Capital Fund 27

Cottonwood Senior Apts

Multi Investor

Boston Capital Fund 27

Edenwood Apartments

Multi Investor

Boston Capital Fund 27

Fairway Crossing Apts

Multi Investor

Boston Capital Fund 27

Fortuna Family

Multi Investor

Boston Capital Fund 27

Heritage Village at Lawrence

Multi Investor

Boston Capital Fund 27

Heritage Village at Manalapan

Multi Investor

Boston Capital Fund 27

Hillcrest Apartments

Multi Investor

Boston Capital Fund 27

Homeworks Project Phase II

Multi Investor

Boston Capital Fund 27

Idlewilde Apartments

Multi Investor

Boston Capital Fund 27

Laurel Woods Apartments

Multi Investor

Boston Capital Fund 27

Maddox Estates

Multi Investor

Boston Capital Fund 27

Manning Gardens

Multi Investor

Boston Capital Fund 27

Ocean East Belfast

Multi Investor

Boston Capital Fund 27

Parker Lane Senior (aka City View)

Multi Investor

Boston Capital Fund 27

Parkside Commons

Multi Investor

Boston Capital Fund 27

Patty Place

Multi Investor

Boston Capital Fund 27

Peabody II Ashley Station

Multi Investor

Boston Capital Fund 27

Pembrooke Court Apartments

Multi Investor

Boston Capital Fund 27

Piedmont Apartments

Multi Investor

Boston Capital Fund 27

Royal Crescent Apartments

Multi Investor

Boston Capital Fund 27

Sherwood Glen

Multi Investor

Boston Capital Fund 27

Studio 15

Multi Investor

Boston Capital Fund 27

Sunmark Apartments

Multi Investor

Boston Capital Fund 27

The Courtyards at Arcata II

Multi Investor

Boston Capital Fund 27

Victoria Place Phase II

Multi Investor

Boston Capital Fund 27

Walker Landing I & II

Multi Investor

Boston Capital Fund 27

Willow Creek Apartments

Multi Investor

Boston Capital Fund 29

Amber Pointe Apartments

Multi Investor

Boston Capital Fund 29

Bolivar Landing

Multi Investor

Boston Capital Fund 29

Bridle Ridge Apartments

Multi Investor

Boston Capital Fund 29

Brookhaven Plaza

Multi Investor

Boston Capital Fund 29

Citron Court Apartments

Multi Investor

Boston Capital Fund 29

Clark Biscuit Apartments

Multi Investor

Boston Capital Fund 29

Cole-Harbour Apartments

Multi Investor

Boston Capital Fund 29

Cottonwood Apts – AR

Multi Investor

Boston Capital Fund 29

Cottonwood Apts – CO

Multi Investor

Boston Capital Fund 29

Englewood Senior Housing

Multi Investor

Boston Capital Fund 29

Ephesus Homes

Multi Investor

Boston Capital Fund 29

Flagship Apartments

Multi Investor

Boston Capital Fund 29

Gateway Town Homes



Schedule B-4

--------------------------------------------------------------------------------

 

 

Multi Investor

Boston Capital Fund 29

Jesse Lee Apartments

Multi Investor

Boston Capital Fund 29

Lebanon Square Apartments (38.27%)

Multi Investor

Boston Capital Fund 29

Levis Hill House Apartments

Multi Investor

Boston Capital Fund 29

Madonna Manor Apartments

Multi Investor

Boston Capital Fund 29

Maple Ridge (aka Whitman Woods) Apts

Multi Investor

Boston Capital Fund 29

Mauldin Gardens Apartments

Multi Investor

Boston Capital Fund 29

McMillan Towers

Multi Investor

Boston Capital Fund 29

Oakwood Terrace Apartments

Multi Investor

Boston Capital Fund 29

Park Ridge Apartments

Multi Investor

Boston Capital Fund 29

Paseo de Paz Apartments

Multi Investor

Boston Capital Fund 29

Phoenix Place Gardens Apartments

Multi Investor

Boston Capital Fund 29

Princeton Manor Apartments

Multi Investor

Boston Capital Fund 29

Residences at Eastland

Multi Investor

Boston Capital Fund 29

Residences at Onion Creek

Multi Investor

Boston Capital Fund 29

Riverknoll at Radisson

Multi Investor

Boston Capital Fund 29

Seattle Homeworks, Phase III

Multi Investor

Boston Capital Fund 29

Sherwood Apartments

Multi Investor

Boston Capital Fund 29

Shiloh House Apartments

Multi Investor

Boston Capital Fund 29

Sons of Italy

Multi Investor

Boston Capital Fund 29

Summit Point Apartments

Multi Investor

Boston Capital Fund 29

Windshire Apartments

Multi Investor

Missouri Affordable Housing Fund XIV

Old Town Partners VIII (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

Cabool (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

Shelbina (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

Willow Springs (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

D.A. Holmes Development (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

Parkview Place Apartments (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

Pevely Square (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

Jackson Senior Housing II (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

Sikestone Properties (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

Park Hills Housing (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

Whittington Estates (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

Gentemann Manor (0.01%)

Multi Investor

Missouri Affordable Housing Fund XIV

MACO II (0.01%)

Multi Investor

MMA ITC 30

63 Washington Avenue

Multi Investor

MMA ITC 30

Auburn Park

Multi Investor

MMA ITC 30

Bristol Pines Apts

Multi Investor

MMA ITC 30

Cambridge Court II Apts

Multi Investor

MMA ITC 30

Camelot Apartments

Multi Investor

MMA ITC 30

Cobbs Creek Apts

Multi Investor

MMA ITC 30

Coliseum Gardens II



Schedule B-5

--------------------------------------------------------------------------------

 

 

Multi Investor

MMA ITC 30

Congress Square

Multi Investor

MMA ITC 30

Creighton Storey Homes

Multi Investor

MMA ITC 30

Deer Ridge Apartments

Multi Investor

MMA ITC 30

Durango Housing Apartments

Multi Investor

MMA ITC 30

East 35th Street Apartments

Multi Investor

MMA ITC 30

Ellis Hollow Road Apts

Multi Investor

MMA ITC 30

Fox Hollow

Multi Investor

MMA ITC 30

Hallmark at Jeffersonville

Multi Investor

MMA ITC 30

Harrison Courts

Multi Investor

MMA ITC 30

Highbridge Apartments

Multi Investor

MMA ITC 30

Hurd’s Crossing

Multi Investor

MMA ITC 30

Irvington Family

Multi Investor

MMA ITC 30

Jennings Apts

Multi Investor

MMA ITC 30

Lathrop Elderly Apts

Multi Investor

MMA ITC 30

Loomis Court Apartments

Multi Investor

MMA ITC 30

Meadows at Greentree

Multi Investor

MMA ITC 30

Mill City Parc

Multi Investor

MMA ITC 30

Mt. Pleasant

Multi Investor

MMA ITC 30

North Mountain Village

Multi Investor

MMA ITC 30

Palacio del Sol

Multi Investor

MMA ITC 30

Park View at Cheltenham

Multi Investor

MMA ITC 30

Park View at South Pantops

Multi Investor

MMA ITC 30

Peters Creek Apts

Multi Investor

MMA ITC 30

Pierce Street Senior Apts

Multi Investor

MMA ITC 30

Ruggles Shawmut

Multi Investor

MMA ITC 30

Summerdale Apartments

Multi Investor

MMA ITC 30

The Ridge at Jackson

Multi Investor

MMA ITC 30

Towne Park Fredericksburg II

Multi Investor

MMA ITC 30

Valley View Seniors

Multi Investor

MMA ITC 30

Verano Apartments

Multi Investor

MMA ITC 30

Wahoo Frazier

Multi Investor

MMA ITC 30

Wedgewood Apartments

Multi Investor

MMA ITC 30

Westchester Avenue Triangle

Multi Investor

MMA ITC 30

Whaler’s Place

Multi Investor

MMA ITC 30

Whispering Woods (Cane Run)

Multi Investor

MMA ITC 31

250 East 60th Street

Multi Investor

MMA ITC 31

Alden-Berkley Townhomes

Multi Investor

MMA ITC 31

Artisan at Military

Multi Investor

MMA ITC 31

Aurora Place Apts

Multi Investor

MMA ITC 31

Barnes School

Multi Investor

MMA ITC 31

Crossland Place (a/k/a Clarksville Apts)



Schedule B-6

--------------------------------------------------------------------------------

 

 

Multi Investor

MMA ITC 31

Eagle Place Apts

Multi Investor

MMA ITC 31

Fair Oaks Apts

Multi Investor

MMA ITC 31

Foxwell Memorial Apartments

Multi Investor

MMA ITC 31

Francis Housing

Multi Investor

MMA ITC 31

George Washington Carver Sr. Apts

Multi Investor

MMA ITC 31

Hallmark at Columbia

Multi Investor

MMA ITC 31

Harris Branch Apartments

Multi Investor

MMA ITC 31

Hart Village

Multi Investor

MMA ITC 31

Hill View II

Multi Investor

MMA ITC 31

Honolulu Street Family Apts

Multi Investor

MMA ITC 31

Lafayette Square Apts

Multi Investor

MMA ITC 31

Lakeview V Apts

Multi Investor

MMA ITC 31

Lindbergh Parc Senior Apts

Multi Investor

MMA ITC 31

Merrimack Street Apts

Multi Investor

MMA ITC 31

Old Brookside I

Multi Investor

MMA ITC 31

Park View at Conventry Station

Multi Investor

MMA ITC 31

Plantation Apts

Multi Investor

MMA ITC 31

Plaza South Apts

Multi Investor

MMA ITC 31

Presbyterian House Dillsbury (Schartner House)

Multi Investor

MMA ITC 31

Quinnipiac Terrace Phase 2

Multi Investor

MMA ITC 31

Silverbell Homes

Multi Investor

MMA ITC 31

Southwood Crossing Apts

Multi Investor

MMA ITC 31

Southwood Crossing II

Multi Investor

MMA ITC 31

Squantum Gardens I

Multi Investor

MMA ITC 31

Squantum Gardens II

Multi Investor

MMA ITC 31

Statesboro Summit

Multi Investor

MMA ITC 31

Sungate Villa

Multi Investor

MMA ITC 31

The Oakmoor Apts

Multi Investor

MMA ITC 31

The Walldorf Astor

Multi Investor

MMA ITC 31

Two Bridges

Multi Investor

MMA ITC 31

Union Point Apts

Multi Investor

MMA ITC 31

Valley View II

Multi Investor

MMA ITC 31

Villa Avenue Apts

Multi Investor

MMA ITC 31

Villas of Jonesboro

Multi Investor

MMA ITC 31

Wabash Crossing Phase II

Multi Investor

MMA ITC 31

Walnut Park Plaza

Multi Investor

MMA ITC 31

Westbrook Apts

Multi Investor

MMA ITC 31

Willow Trace at Windsor Hill

Multi Investor

MMA ITC 31

Windward Apts

Multi Investor

MMA ITC 32

Alliance Inn



Schedule B-7

--------------------------------------------------------------------------------

 

 

Multi Investor

MMA ITC 32

Angell Park Senior Housing

Multi Investor

MMA ITC 32

Ashland Commons

Multi Investor

MMA ITC 32

Bathgate Avenue Apts

Multi Investor

MMA ITC 32

Berkshire Apts

Multi Investor

MMA ITC 32

Bridgeton IV

Multi Investor

MMA ITC 32

Brook Willis Apts

Multi Investor

MMA ITC 32

Central Avenue Lofts

Multi Investor

MMA ITC 32

Church Hill & Fairmont

Multi Investor

MMA ITC 32

Coliseum Gardens III (Lions Creek)

Multi Investor

MMA ITC 32

Collinson Apartments

Multi Investor

MMA ITC 32

David Chavis

Multi Investor

MMA ITC 32

East Tremont Ave

Multi Investor

MMA ITC 32

Edgewood Park I

Multi Investor

MMA ITC 32

Edgewood Park II

Multi Investor

MMA ITC 32

Fern Hall

Multi Investor

MMA ITC 32

Florence Square II

Multi Investor

MMA ITC 32

Foxwood Place (aka Apple Blossom)

Multi Investor

MMA ITC 32

Girls Latin II (aka New Girls Latin)

Multi Investor

MMA ITC 32

Granville Heights

Multi Investor

MMA ITC 32

Greenbriar Village

Multi Investor

MMA ITC 32

Hallmark at Bellevue

Multi Investor

MMA ITC 32

Harmon Pines

Multi Investor

MMA ITC 32

Harrington I

Multi Investor

MMA ITC 32

HART Phase I

Multi Investor

MMA ITC 32

HART Phase II

Multi Investor

MMA ITC 32

Hunters Pointe Apts

Multi Investor

MMA ITC 32

Inglis Apts at Elmwood

Multi Investor

MMA ITC 32

Iris Commons

Multi Investor

MMA ITC 32

Isabella I Estates

Multi Investor

MMA ITC 32

Isabella II Estates

Multi Investor

MMA ITC 32

Jesup Heights Apts II

Multi Investor

MMA ITC 32

La Mision Village

Multi Investor

MMA ITC 32

Lincoln Park Apts

Multi Investor

MMA ITC 32

Maple Ridge Townhomes

Multi Investor

MMA ITC 32

Mayfair Mansions

Multi Investor

MMA ITC 32

Melville Towers

Multi Investor

MMA ITC 32

Merry Place

Multi Investor

MMA ITC 32

Miliken Towers

Multi Investor

MMA ITC 32

Monticello Park

Multi Investor

MMA ITC 32

Navigation Points

Multi Investor

MMA ITC 32

North Post Commons



Schedule B-8

--------------------------------------------------------------------------------

 

 

Multi Investor

MMA ITC 32

Ocean Gate

Multi Investor

MMA ITC 32

Pacific Pines III

Multi Investor

MMA ITC 32

Park View at Ashland

Multi Investor

MMA ITC 32

Prime Square Apartments

Multi Investor

MMA ITC 32

Puerto del Sol (aka Jamboree West Gateway)

Multi Investor

MMA ITC 32

Saddlecreek Park

Multi Investor

MMA ITC 32

Seven Directions

Multi Investor

MMA ITC 32

The Blakeley Building

Multi Investor

MMA ITC 32

Valencia Point Apts.

Multi Investor

MMA ITC 32

Village at Cambridge

Multi Investor

MMA ITC 32

Village Creek

Multi Investor

MMA ITC 32

Vineyard Point

Multi Investor

MMA ITC 32

Weinberg Village IV

Multi Investor

MMA ITC 32

Westview Ranch Apts

Multi Investor

Red Capital Fund 17

Ceatrice Polite

Multi Investor

Red Capital Fund 17

City Heights

Multi Investor

Red Capital Fund 17

Conway Gardens

Multi Investor

Red Capital Fund 17

Dancing Oaks

Multi Investor

Red Capital Fund 17

Deer Run

Multi Investor

Red Capital Fund 17

Gardens at Tomball

Multi Investor

Red Capital Fund 17

Los Altos Villas

Multi Investor

Red Capital Fund 17

New Canonchet Cliffs Apts

Multi Investor

Red Capital Fund 17

Oak Crest

Multi Investor

Red Capital Fund 17

Prairie Villa Senior Apartments

Multi Investor

Red Capital Fund 17

Sanctuary Walk

Multi Investor

Red Capital Fund 17

Villas at Mesquite Creek

Multi Investor

Red Capital Fund 17

Water Street Apts

Multi Investor

Red Capital Fund XXIV

Amelia Parc

Multi Investor

Red Capital Fund XXIV

Coventry Apartment

Multi Investor

Red Capital Fund XXIV

Desoto Landing

Multi Investor

Red Capital Fund XXIV

Holman Homes

Multi Investor

Red Capital Fund XXIV

Home Town at Matador Ranch

Multi Investor

Red Capital Fund XXIV

Mansions at Hastings Green

Multi Investor

Red Capital Fund XXIV

Metro Lomas

Multi Investor

Red Capital Fund XXIV

Nacogdoches Vista Pines

Multi Investor

Red Capital Fund XXIV

Rivers Senior

Multi Investor

Red Capital Fund XXIV

Shadows Apartments

Multi Investor

Red Capital Fund XXIV

Sunset View

Multi Investor

Red Capital Fund XXIV

Timber Ridge

Multi Investor

Red Capital Fund XXIV

Town Square Apartments

Multi Investor

Red Capital Fund XXIV

Waco River Park



Schedule B-9

--------------------------------------------------------------------------------

 

 

Multi Investor

WNC Fund XXIII

Bluestem Homes

Multi Investor

WNC Fund XXIII

Cedar Street Apts

Multi Investor

WNC Fund XXIII

Cottages of ND

Multi Investor

WNC Fund XXIII

Glenpark Village

Multi Investor

WNC Fund XXIII

Hunt Ridge

Multi Investor

WNC Fund XXIII

Kennedy Towers II

Multi Investor

WNC Fund XXIII

Oak Tree Square Apt

Multi Investor

WNC Fund XXIII

Paumanack Village II

Multi Investor

WNC Fund XXIII

Ridgecrest Estates

Multi Investor

WNC Fund XXIII

Riverwood I & II Apts

Multi Investor

WNC Fund XXIII

Royalton Manor Apts

Multi Investor

WNC Fund XXIII

St. Anne’s Senior Housing

Multi Investor

WNC Fund XXIII

Suites of ND

Multi Investor

WNC Fund XXIII

Washington Court Apts

Proprietary

AIMCO Capital Tax Credit Fund III

Arvada House

Proprietary

AIMCO Capital Tax Credit Fund III

Cambridge Court

Proprietary

AIMCO Tax Credit Fund IV

Pleasant Hills Apartments

Proprietary

AIMCO Tax Credit Fund IV

Tamarac Pines Apartments

Proprietary

AIMCO Tax Credit Fund IV

Whitefield Place

Proprietary

Alliant Fund 2

Coral Village/Sterling Manor

Proprietary

Alliant Fund 2A

Kay Larkin

Proprietary

Alliant Fund 2B

Redland Arms

Proprietary

Alliant Fund 2C

Courtyard at Ridgecrest

Proprietary

Capmark Affordable Tax Credit Fund 3

Hickory Hills Apartments

Proprietary

Carolina Funding

Boiling Springs/Wilson Place

Proprietary

Carolina Funding

Greenwood/Cardinal Glen

Proprietary

Carolina Funding

Rock Hill/Cardinal Pointe

Proprietary

Carolina Funding

Walhalla/Highland Glen

Proprietary

Carolina Funding

Williamston/Parkview

Proprietary

CPS 2007

Carutersville (Lundemann/Rivers Edge)

Proprietary

CPS 2007

Gentemann Manor II

Proprietary

CPS 2007

Lincoln Hubbard

Proprietary

CPS 2007

Mexico I Apartments

Proprietary

CPS 2007

Newton Place

Proprietary

CPS 2007

Oakview II

Proprietary

CPS 2007

Park Meadows

Proprietary

CPS 2007

Pleasant Hill (Apple Manor)

Proprietary

CPS 2007

Star Lofts

Proprietary

CPS 2007

Weathered Rock II

Proprietary

CPS 2007

West Court/ Cape Girardeau

Proprietary

CPS XIII

Cassville Heights



Schedule B-10

--------------------------------------------------------------------------------

 

 

Proprietary

CPS XIII

Chase

Proprietary

CPS XIII

Hanley Crossing

Proprietary

CPS XIII

Kirksville Gardens

Proprietary

CPS XIII

Lilbourn Gardens

Proprietary

CPS XIII

Malden Gardens

Proprietary

CPS XIII

Meadow Woods

Proprietary

CPS XIII

New Madrid Gardens

Proprietary

CPS XIII

Oak Tree

Proprietary

CPS XIII

Springwood

Proprietary

CPS XIII

Swope Parkway

Proprietary

CPS XIV (AEP V)

Canterbury Park

Proprietary

CPS XIV (AEP V)

Hamptons at Neosho

Proprietary

CPS XIV (AEP V)

Hawthorn

Proprietary

CPS XIV (AEP V)

Hayti IV

Proprietary

CPS XIV (AEP V)

Hayti V

Proprietary

CPS XIV (AEP V)

Hayti VI

Proprietary

CPS XIV (AEP V)

Lackland

Proprietary

CPS XIV (AEP V)

Marshall

Proprietary

CPS XIV (AEP V)

Park Place

Proprietary

CPS XIV (AEP V)

Piedmont

Proprietary

CPS XIV (AEP V)

Union Place

Proprietary

CPS XIV (AEP V)

Woodcrest

Proprietary

CPS XVII (AEP VII)

Cabool I

Proprietary

CPS XVII (AEP VII)

Jordan Estates

Proprietary

CPS XVII (AEP VII)

Kathleen Manor

Proprietary

CPS XVII (AEP VII)

Parkview Place

Proprietary

CPS XVII (AEP VII)

Pateville Estates

Proprietary

CPS XVII (AEP VII)

Radcliff Manor

Proprietary

CPS XVII (AEP VII)

Shelbina

Proprietary

CPS XVII (AEP VII)

Victory Crossing

Proprietary

CPS XVII (AEP VII)

Willow Springs

Proprietary

CPS XX

Anthony Arms

Proprietary

CPS XX

Ash Place

Proprietary

CPS XX

Dulles Park

Proprietary

CPS XX

Heathrow Sr. Village

Proprietary

CPS XX

Hickory Hollow

Proprietary

CPS XX

Kingston Gardens

Proprietary

CPS XX

Pecan Hills

Proprietary

CPS XX

Regency Manor II

Proprietary

CPS XX

Sardis/Cross Creek

Proprietary

CPS XX

Spring Gardens



Schedule B-11

--------------------------------------------------------------------------------

 

 

Proprietary

CPS XX

Wilshire Hills

Proprietary

First Sterling

Fairview Manhattan

Proprietary

First Sterling

Granite Terrace/Concord Avenue

Proprietary

First Sterling

Intervale Avenue

Proprietary

LNR 2001 Fund III

Apache Pines

Proprietary

LNR 2001 Fund III

Center Commons / 5819 NE Glisan

Proprietary

LNR 2001 Fund III

Center Village

Proprietary

LNR 2001 Fund III

Cherry Tree

Proprietary

LNR 2001 Fund III

Orchard Hills

Proprietary

LNR 99 Fund I (Jolt II)

Morris Glen

Proprietary

LNR Fund 12

Coventry Heights

Proprietary

LNR Fund 12

Horizon Pines

Proprietary

LNR Fund 12

Santa Rosa Gardens

Proprietary

LNR Fund 12

Solara Court

Proprietary

Midwest Fund

Boone Sundance Apts

Proprietary

Midwest Fund

Cape Girardeau

Proprietary

Midwest Fund

Hays Sundance

Proprietary

Midwest Fund

Hays Sundance II

Proprietary

Midwest Fund

Lebanon Sundance

Proprietary

Midwest Fund

Marshalltown Sundance

Proprietary

Midwest Fund

Newton Sundance

Proprietary

Midwest Fund

Paola Sundance

Proprietary

Midwest Fund

Prospectors Pointe

Proprietary

North Gate Apartments

Northgate 28

Proprietary

PER – Hudson Housing Fund XXI

Country Meadow Residences

Proprietary

PER – Hudson Housing Fund XXI

Fountains at Tidwell

Proprietary

PER – Hudson Housing Fund XXI

Kate’s Trace

Proprietary

PER – Hudson Housing Fund XXI

Overton Park Townhomes

Proprietary

PER – Hudson Housing Fund XXIV

Fallbrook Ranch Apts

Proprietary

PER – Hudson Housing Fund XXV

Heatherbrook Apts

Proprietary

PER – Hudson Housing Fund XXVIII

Acacia Meadows

Proprietary

Raymond James Housing Opportunities 5

Heron II

Proprietary

Raymond James Housing Opportunities 5

Laurel Ridge Development

Proprietary

Raymond James Housing Opportunities 5

Nantucket III

Proprietary

Raymond James Housing Opportunities 5

Parkway Place

Proprietary

Raymond James Housing Opportunities 5

Surry Village

Proprietary

Raymond James Housing Opportunities 5

Washington  Plaza

Proprietary

USA Institutional Fund XI

Berkeley Square

Proprietary

USA Institutional Fund XI

Bolivar Courts

Proprietary

USA Institutional Fund XI

Brookhaven, L.P.

Proprietary

USA Institutional Fund XI

Main Street Plaza Apartments



Schedule B-12

--------------------------------------------------------------------------------

 

 

Proprietary

USA Institutional Fund XI

Pine Tree I

Proprietary

USA Institutional Fund XI

Pine Tree Village Phase II

Proprietary

USA Institutional Fund XI

Senior Suites of Ravenswood

Proprietary

USA Institutional Fund XI

Shepherds Glen

Proprietary

USA Institutional Fund XI

Vineland, LP

Proprietary

USA Institutional Tax Credit Fund LXVI

Blooming Glen

Proprietary

USA Institutional Tax Credit Fund LXVI

Irvington Heights

 

 

Schedule B-13

--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

INVESTMENT ENTITIES

 

 

 

Multi-Investor

Alliant Fund 35

Multi-Investor

Alliant Fund 40

Multi-Investor

Alliant Fund 41

Multi-Investor

Alliant Fund 42

Multi-Investor

Boston Capital Fund 27

Multi-Investor

Boston Capital Fund 29

Multi-Investor

MMA ITC 30

Multi-Investor

MMA ITC 31

Multi-Investor

MMA ITC 32

Multi-Investor

Red Capital Fund 17

Multi-Investor

Red Capital Fund XXIV

Multi-Investor

WNC Fund XXIII

Proprietary

AIMCO Capital Tax Credit Fund III

Proprietary

AIMCO Tax Credit Fund IV

Proprietary

Alliant Fund 2

Proprietary

Alliant Fund 2A

Proprietary

Alliant Fund 2B

Proprietary

Alliant Fund 2C

Proprietary

Capmark Affordable Tax Credit Fund 3

Proprietary

Carolina Funding

Proprietary

CPS 2007

Proprietary

CPS XIII

Proprietary

CPS XIV (AEP V)

Proprietary

CPS XVII (AEP VII)

Proprietary

CPS XX

Proprietary

First Sterling

Proprietary

LNR 2001 Fund III

Proprietary

LNR 99 Fund I (Jolt II)

Proprietary

LNR Fund 12

Proprietary

Midwest Fund

Proprietary

North Gate Apartments

Proprietary

PER – Hudson Housing Fund XXI

Proprietary

PER – Hudson Housing Fund XXIV

Proprietary

PER – Hudson Housing Fund XXV

Proprietary

PER – Hudson Housing Fund XXVIII

Proprietary

Raymond James Housing Opportunities 5

Proprietary

USA Institutional Fund XI



 

Schedule C-1

--------------------------------------------------------------------------------

 

 

Proprietary

USA Institutional Tax Credit Fund LXVI

 

 

Multi-Investor

Missouri Affordable Housing Fund XIV, LP

 

 

 

Schedule C-2

--------------------------------------------------------------------------------

 

 

SCHEDULE D

 

DIRECT LLPs

 

 

Amberton Riverstone

Bent Oaks Apartments

Briarwood

Burnett Place Apartments

Casa Bonita Apartments

Casa Del Sol

Cedar Creek Senior Housing

Cedar Creek Senior Housing II, LLC

Chowen Bend

Clearlake

Driftwood / Water’s Edge

Ellm View Apartments

Fountainview

Franciscan Senior Estates

Frost Woods Senior Apartments

Heritage Park Apartments

Highland Village/Watertown PH II

Logan Park

Moonridge

Oakland Village

Oaks Hitchcock

Orland

Pinewood Park

Prairie Hill at Woodland Ridge

Prairie Oaks  / Verona

San Andreas

San Pedro

Sprucewood Apartments – Debt

St. James Senior Housing

Stamford Metro Apartments

Tinton Falls Const

Valley Terrace

Veranda at the Villages at Carver

Watertown Senior Apartments

Westminster Senior Apts.

Whittier Townhomes

Wood Bayou

Woodland Ridge/ Greenfield

Wyngate

 

 

Schedule D-1

--------------------------------------------------------------------------------

 

 

SCHEDULE E

 

PROJECTED TAX CREDITS

 

 

 

 

Fiscal Year Ended

Projected Tax Credits

December 31, 2016

72,336,000

December 31, 2017

52,826,000

December 31, 2018

24,577,000

December 31, 2019

6,058,000

December 31, 2020

440,000

December 31, 2021

175,000

December 31, 2022

147,000

December 31, 2023

11,000

Total

156,570,000

 

 

 

Schedule E-1

--------------------------------------------------------------------------------

 

 

SCHEDULE F

 

NOTICE OF DEFAULT

 

MMA Capital TC Fund I, LLC

c/o MuniMae TEI Holdings, LLC

c/o MMA Capital Management, LLC

621 E. Pratt Street, Suite 600

Baltimore, MD21202

Attn: Gary A. Mentesana

 

MuniMae TEI Holdings, LLC

c/o MMA Capital Management, LLC

621 E. Pratt Street, Suite 600

Baltimore, MD21202

Attn: Gary A. Mentesana

 

Bank of America Merrill Lynch

1133 Avenue of the Americas

42nd Floor, NY1-533-42-01

New York, New NY 10036-6710

Attn: Agreements and Documentation

Facsimile No.: (212) 548-8622

 

MMA Financial Holdings, Inc.

621 E. Pratt Street, Suite 600

Baltimore, MD21202

Attn: Gary A. Mentesana

 

 

 

 

 

Re:      Limited Liability Company Operating Agreement (the “Agreement”) of MMA
Capital TC Fund I, LLC (the “Company”), dated as of December 31, 2015 by and
among Munimae TEI Holdings, LLC, a Delaware limited liability company (the
“Administrative Member”), and Bank of America, N.A. (the “Investor Member”).

Ladies and Gentlemen:

Capitalized terms used but not defined in this Notice shall have the meaning set
forth in the Agreement.

Pursuant to the Agreement, the undersigned Investor Member hereby certifies to
you that (please check all that apply):

☐  In accordance with Section 5.11A(i) of the Agreement, the Investor Member has
not received a distribution or payment in an amount equal to the Covered Tax
Year Deficiency Payment by the date specified in Section 4.2B(i) of the
Agreement.

☐  In accordance with Section 5.11A(ii) of the Agreement, the Investor Member
has not received a distribution or payment in an amount equal to the Guaranty
Extension Period Detriments within 30 days after a Final Determination that such
Tax Detriments Exists.

 

 

 





Schedule F-1

--------------------------------------------------------------------------------

 

 

The undersigned Member is entitled to and hereby makes a demand under the terms
of the MLCS ISDA Master Agreement.

Very truly yours,

 

 

 

 

 

BANK OF AMERICA, N.A

 

 

By:

/s/   Marianne C. Votta

Name:

Marianne C. Votta

Title:

Senior Vice President

 

 

 

Schedule F-2

--------------------------------------------------------------------------------

 

 

SCHEDULE G

 

NO-VALUE LLPs

 

 

 

 

Type

Investment Entity

Apartment Complex

Multi Investor

Alliant Fund 5

Chapel Oaks

Multi Investor

Alliant Fund 5

Creekbridge Court

Multi Investor

Alliant Fund 5

Dumas

Multi Investor

Alliant Fund 5

Helena

Multi Investor

Alliant Fund 5

Silver Oaks

Multi Investor

American Tax Credit *

American Tax Credit Properties III

Multi Investor

American Tax Credit Trust

American Tax Credit Trust

Multi Investor

Boston Capital

Commonwealth Apts. II

Multi Investor

Boston Capital

Park at Clear Creek

Multi Investor

Boston Capital

Plum Creek

Multi Investor

Boston Capital

Spring Apartments

Multi Investor

Boston Capital

Villas at Costa Brava

Multi Investor

Columbia Housing Fund II

Berry Park

Multi Investor

Columbia Housing Fund II

Bethel Estates

Multi Investor

Columbia Housing Fund II

Camby Housing

Multi Investor

Columbia Housing Fund II

Candle Ridge

Multi Investor

Columbia Housing Fund II

Deerfield Apts

Multi Investor

Columbia Housing Fund II

Garden Oaks Apts

Multi Investor

Columbia Housing Fund II

Highland Park I (Oskaloosa Senior Housing)

Multi Investor

Columbia Housing Fund II

Highland Park II (Oskaloosa II Senior Housing)

Multi Investor

Columbia Housing Fund II

Hillside

Multi Investor

Columbia Housing Fund II

Kissimmee Oak Leaf

Multi Investor

Columbia Housing Fund II

Kulshan L.L.C

Multi Investor

Columbia Housing Fund II

Longleaf

Multi Investor

Columbia Housing Fund II

Lyn Circle Townhomes

Multi Investor

Columbia Housing Fund II

Lyons Walk

Multi Investor

Columbia Housing Fund II

Mission Vista

Multi Investor

Columbia Housing Fund II

Northpointe Church of God Retirement House

Multi Investor

Columbia Housing Fund II

Park Place Apartments

Multi Investor

Columbia Housing Fund II

Park Springs

Multi Investor

Columbia Housing Fund II

Starview

Multi Investor

Columbia Housing Fund II

The Depot

Multi Investor

Columbia Housing Fund III

Columbia Housing Partners Corp. Tax Credit

Multi Investor

Columbia Housing Fund III

Northgate Manor

Multi Investor

Columbia Housing PNC Fund I

Cannery Row Apartments



Schedule G-1

--------------------------------------------------------------------------------

 

 

Multi Investor

Columbia Housing PNC Fund I

Chandler Ridge

Multi Investor

Columbia Housing PNC Fund I

Lee Hotel

Multi Investor

Columbia Housing PNC Fund I

Mariposa Park

Multi Investor

Columbia Housing PNC Fund I

Missions Apartments

Multi Investor

Columbia Housing PNC Fund I

Mountain Run Apartments

Multi Investor

Columbia Housing PNC Fund I

Summerchase Apartments

Multi Investor

Columbia Housing PNC Fund I

Vista Park

Multi Investor

Columbia Housing PNC Fund I

Woodmere Apartments

Multi Investor

Columbia Housing PNC Fund VII

Amistad Apartments

Multi Investor

Columbia Housing PNC Fund VII

Capital Woods

Multi Investor

Columbia Housing PNC Fund VII

Carnegie Place

Multi Investor

Columbia Housing PNC Fund VII

El Centro Senior Villas

Multi Investor

Columbia Housing PNC Fund VII

Kingsway Apartments

Multi Investor

Columbia Housing PNC Fund VII

Misty Village Apartments

Multi Investor

Columbia Housing PNC Fund VII

Northpoint Apartments

Multi Investor

Columbia Housing PNC Fund VII

Park Lane Apartments

Multi Investor

Columbia Housing PNC Fund VII

Piney Pointe Apartments

Multi Investor

Columbia Housing PNC Fund VII

Raintree of Lake County

Multi Investor

Columbia Housing PNC Fund VII

Valley Springs

Multi Investor

Columbia Housing PNC Fund VII

Villa Del Mar

Multi Investor

Columbia Housing PNC Fund VII

Vintage Desert Rose Senior Apartments

Multi Investor

Lehman VI - Echelon

Brentwood Oaks Apts

Multi Investor

Lehman VI - Echelon

Renaissance Center

Multi Investor

Lehman VI - Echelon

Rivoli House

Multi Investor

Lend Lease XII - Carlson

Dulles Town Center Phase II

Multi Investor

Lend Lease XII - Carlson

Leightons Landing Townhomes

Multi Investor

Lend Lease XII - Carlson

Orchard Run I

Multi Investor

Lend Lease XII - Carlson

Orchard Run II

Multi Investor

Lend Lease XII - Carlson

Park Yellowstone

Multi Investor

Lend Lease XII - Carlson

Paseo Plaza Apts.

Multi Investor

Lend Lease XII - Carlson

Victory Village Apartments

Multi Investor

Napico VI - Carlson Port

Birchwood

Multi Investor

Napico VI - Carlson Port

Cameron Park - VI

Multi Investor

Napico VI - Carlson Port

Commonwealth

Multi Investor

Napico VI - Carlson Port

Hardin Hammock

Multi Investor

Napico VI - Carlson Port

Huntington Hacienda - VI

Multi Investor

Napico VII - Echelon Port.

Burlington Hotel

Multi Investor

Napico VII - Echelon Port.

Courtyards at Kirnwood

Multi Investor

Napico VII - Echelon Port.

Courtyards of Arlington

Multi Investor

Napico VII - Echelon Port.

Douglas Landing

Multi Investor

Napico VII - Echelon Port.

Monticello Manor



Schedule G-2

--------------------------------------------------------------------------------

 

 

Multi Investor

Napico VII - Echelon Port.

Willow Court

Multi Investor

Paramount III - Echelon/Carlson

Bay Manor

Multi Investor

Paramount III - Echelon/Carlson

Crestwood

Multi Investor

Paramount III - Echelon/Carlson

Greenleaf Apts

Multi Investor

Paramount III - Echelon/Carlson

Jackson Creek

Multi Investor

Paramount III - Echelon/Carlson

Nature’s Edge

Multi Investor

Paramount III - Echelon/Carlson

Stonecrest

Multi Investor

Paramount III - Echelon/Carlson

Union Sq. Apts

Multi Investor

WNC INS FUND XI

3013 Place

Multi Investor

WNC INS FUND XI

Bayview Apartments/Palacios Sr.

Multi Investor

WNC INS FUND XI

Chapel Ridge II/El Dorado Housing Assoc.

Multi Investor

WNC INS FUND XI

Cielo Lindo/HVM Edcouch II

Multi Investor

WNC INS FUND XI

Columbia Heights Townhomes

Multi Investor

WNC INS FUND XI

Fairway Estates/SPNIA

Multi Investor

WNC INS FUND XI

Glenwood Meadows

Multi Investor

WNC INS FUND XI

Highlands II

Multi Investor

WNC INS FUND XI

Homestead/Pahrump

Multi Investor

WNC INS FUND XI

Idaho Ridge/East Idaho Housing

Multi Investor

WNC INS FUND XI

Landisville Apartments II

Multi Investor

WNC INS FUND XI

Riverwood Commons

Multi Investor

WNC INS FUND XI

Treehouse Apartments

Multi Investor

WNC INS FUND XI

Woodland Park

Multi Investor

WNC INS FUND XI

Woodstone Apartments

Multi Investor

WNC TAX FUND IX

Exmore/Virginia Realty

Multi Investor

WNC TAX FUND IX

Georgetown Commons Apts.

Multi Investor

WNC TAX FUND IX

Grottoes II Apts.

Multi Investor

WNC TAX FUND IX

Laurel Glen Apts./Hartnell Glen

Multi Investor

WNC TAX FUND IX

Old Fort/Fort Gibson

Multi Investor

WNC TAX FUND IX

Parkview Apts.

Multi Investor

WNC TAX FUND IX

Pismo-Buchon Apts.

Multi Investor

WNC TAX FUND IX

Shadow Creek II Apts.

Multi Investor

WNC TAX FUND IX

Terraces of Geneva/Lake Geneva

Multi Investor

WNC TAX FUND IX

Woodhaus Apts.

Multi Investor

Missouri Affordable Housing

Old Town Partners VIII (0.01%)

Multi Investor

Missouri Affordable Housing

Cabool (0.01%)

Multi Investor

Missouri Affordable Housing

Shelbina (0.01%)

Multi Investor

Missouri Affordable Housing

Willow Springs (0.01%)

Multi Investor

Missouri Affordable Housing

D.A. Holmes Development (0.01%)

Multi Investor

Missouri Affordable Housing

Parkview Place Apartments (0.01%)

Multi Investor

Missouri Affordable Housing

Pevely Square (0.01%)

Multi Investor

Missouri Affordable Housing

Jackson Senior Housing II (0.01%)



Schedule G-3

--------------------------------------------------------------------------------

 

 

Multi Investor

Missouri Affordable Housing

Sikeston Properties (0.01%)

Multi Investor

Missouri Affordable Housing

Park Hills Housing Associates (0.01%)

Multi Investor

Missouri Affordable Housing

Whittington Estates (0.01%)

Multi Investor

Missouri Affordable Housing

Gentemann Manor (0.01%)

Multi Investor

Missouri Affordable Housing

MACO 11 (0.01%)

Proprietary

Boston Capital Fund I (Sr. Suites of Hegewisch)

Senior Suites at Hegewisch

Proprietary

Boston Capital Fund II

Alumni Apartments

Proprietary

Boston Capital Fund II

Arcadia East Apartments

Proprietary

Boston Capital Fund II

County Farm

Proprietary

Boston Capital Fund II

Senior Suites of Jefferson Park

Proprietary

Boston Capital Fund II

Webster Place Apartments

Proprietary

CPS X

Cliffview Pointe/C & C

Proprietary

CPS X

Gateway Villas

Proprietary

CPS X

Jackson Senior

Proprietary

CPS X

Monett Meadows

Proprietary

CPS X

Oak Knoll/Phase 2

Proprietary

CPS X

St. Joseph/Wellington

Proprietary

CPS X

The Vineyard

Proprietary

CPS XI

Dexter Seniors

Proprietary

CPS XI

Flier Drive/Pacific Heights

Proprietary

CPS XI

Hunters Ridge

Proprietary

CPS XI

Lincoln Villas

Proprietary

CPS XI

Marble Hill II

Proprietary

CPS XI

Maryville Meadows

Proprietary

CPS XI

Nesho Villas

Proprietary

CPS XI

Sedalia Heights

Proprietary

CPS XI

Settlement Estates

Proprietary

CPS XI

Southwind

Proprietary

CPS XII

Cape Girardeau II

Proprietary

CPS XII

Cedar Lane

Proprietary

CPS XII

Cedar Ridge

Proprietary

CPS XII

Hanover Gardens

Proprietary

CPS XII

Oak View

Proprietary

CPS XII

Park View Plaza

Proprietary

CPS XII

Regency Manor

Proprietary

CPS XII

Wildwood

Proprietary

CPS XII

Windcrest Apartments

Proprietary

CPS XII

Windwood Estates

Proprietary

CPS XIX

Blackwater Cove

Proprietary

CPS XIX

DeSoto I



Schedule G-4

--------------------------------------------------------------------------------

 

 

Proprietary

CPS XIX

Fulton I

Proprietary

CPS XIX

Lakeview (Missouri)

Proprietary

CPS XIX

Lofts @917/Old Town IX

Proprietary

CPS XIX

Mountain View

Proprietary

CPS XIX

Waltower Lofts/Old Town X

Proprietary

CPS XIX

West Plains

Proprietary

CPS XV (AEP VI)

Chambers Lofts

Proprietary

CPS XV (AEP VI)

Charbonier Manor

Proprietary

CPS XV (AEP VI)

Dexter III

Proprietary

CPS XV (AEP VI)

Gardens at Parkway

Proprietary

CPS XV (AEP VI)

Hanover Lofts

Proprietary

CPS XV (AEP VI)

Hunters Ridge II

Proprietary

CPS XV (AEP VI)

Huntsville

Proprietary

CPS XV (AEP VI)

Woodcrest Villas

 

 

Schedule G-5

--------------------------------------------------------------------------------

 

 

 

SCHEDULE H

 

December 31,
2015                                                                                        
$5,300,000

 

ORIGINATION LOAN

PROMISSORY NOTE

 

FOR VALUE RECEIVED,  the undersigned (the “Borrower”) promises to pay to the
order of MuniMae TEI Holdings, LLC (the “Lender”) at the Lender’s offices at 621
East Pratt Street, Suite 600, Baltimore, Maryland 21202, or at such other place
as the Lender may from time to time designate, the principal sum of Five Million
Three Hundred Thousand Dollars ($5,300,000), together with interest thereon at
the rate hereinafter provided and any and all other sums which may be owing to
the Lender by the Borrower, in accordance with the schedule set forth in
paragraph 2 below, but in no event later than December 31, 2025, which is the
final and absolute due date of this Note (the “Maturity Date”).  The following
terms shall apply to this Note.

 

1.Interest Rate.  Until all sums due and owing hereunder have been paid in full,
interest shall accrue on the unpaid balance hereunder at the rate of nine and
one-half percent (9.5%) per annum, compounded annually.

 

2.Repayment.  Principal and interest on this Note shall be due and payable out
of Borrower’s Cash Flow, Capital Proceeds and dissolution proceeds as and when
required under Sections 9.2, 9.3 and 9.4 of the Limited Liability Company
Operating Agreement of Borrower dated as of December 31, 2015 (the “Operating
Agreement”).  The entire outstanding principal amount hereof, together with all
accrued and unpaid interest, as well as any other fees and charges due
hereunder, shall be due and payable in full on the Maturity Date.

 

3.Calculation of Interest.  Interest shall be calculated on the basis of a
 three hundred sixty-five (365) day per year factor applied to the actual days
on which there exists an unpaid principal balance and shall be compounded
monthly.

 

4.Application of Payments.  All payments made hereunder, except principal and
interest installments timely paid when due, shall be applied first to late
penalties or other sums owing the Lender, next to accrued interest, and then to
principal, or in such other order of application as the Lender hereof may elect.

 

5.Optional Prepayment; Penalty.  The unpaid principal balance of this Note may
be prepaid in whole or in part at any time without penalty or additional
interest.

 

6.Extensions of Maturity.  All parties to this Note, whether maker, indorser, or
guarantor, agree that the maturity of this Note, or any payment due hereunder,
may be extended at any time or from time to time without releasing, discharging,
or affecting the liability of such party.

 

7.Late Payment Penalty; Costs of Collection; Default Interest.  Should any
payment of interest or principal, or both, due hereunder be received by the
Lender of this Note more



Schedule H-1

--------------------------------------------------------------------------------

 

 

than fifteen (15) days after its due date, (a) the Borrower shall pay a one-time
late payment penalty equal to five percent (5%) of the overdue amount and (b)
the entire outstanding principal balance shall bear interest at the default rate
of eighteen percent (18%) per annum, compounded monthly, until such time as all
payment defaults are cured; provided, however, that if Lender shall have
accelerated this Note as a result of any payment or other default hereunder,
interest shall accrue and be payable at the default rate until this Note is
indefeasibly paid in full.  In addition, Borrower shall pay Lender all costs and
expenses, including reasonable attorney’s fees, incurred by Lender in protecting
or asserting any of its rights under this Note, including without limitation
costs incurred in seeking legal advice in connection with any default or
potential default, regardless of whether suit is filed.

 

8.Waiver of Protest.  The Borrower, and all parties to this Note, whether maker,
indorser, or guarantor, waive presentment, notice of dishonor and protest.

 

9.Commercial Loan.  The Borrower warrants that this Note is the result of a
commercial loan transaction.

 

10.Choice of Law.  This Note shall be governed, construed and enforced in
accordance with the law of the State of Maryland. 

 

11.Invalidity of Any Part.  If any provision or part of any provision of this
Note, or the application thereof to any facts or circumstances, shall for any
reason be held invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions or the remaining part of any effective provisions of the Note, or the
application of any provisions hereof to other facts or circumstances, and this
Note shall be  construed as if such invalid, illegal, or unenforceable provision
or part thereof had never been contained herein, but only to the extent of its
invalidity, illegality, or unenforceability.

 

12.Collateral.  This Note is secured by Borrower’s accounts receivable and bank
accounts.

 

13.Operating Agreement.  Borrower shall not amend Borrower’s Operating Agreement
without Lender’s prior written consent.

 

14.Confession of Judgment; Jurisdiction and Venue.  Subject to the other
provisions of this Note, at any time after a default in the payment of any
installment of interest, or of principal and interest, or in the payment of any
other sums due hereunder, the Borrower authorizes any attorney admitted to
practice before any court of record in the United States to confess judgment on
behalf of the Borrower against the Borrower in the full amount due on this Note
plus attorneys’ fees to the extent allowed to be included in confessed
judgments, not to exceed, however, fifteen percent (15%) of such amount.  (This
provision shall not limit the obligation of the Borrower to pay all actual
attorneys’ fees incurred by the Lender or requiring Borrower to pay more
attorneys’ fees than Lender actually incurs.)  In any action brought by the
Lender under this Note, Borrower consents to the exercise of personal
jurisdiction over it by the courts of the city or county of the State of
Maryland in addition to any other court were venue may be proper.  The Borrower
waives and releases, to the extent permitted by law, all errors and all rights
of exemption, appeal, stay of execution, inquisition and extension upon any levy
on real estate or personal property to which the



Schedule H-2

--------------------------------------------------------------------------------

 

 

Borrower may otherwise be entitled under he laws of the United States of America
or of any State or Possession of the United States of America now in force or
which may hereafter be passed, as well as the benefit of any and every statute,
ordinance, or rule of court which may be lawfully waived conferring upon the
Borrower any right or privilege of exemption, stay of execution, or
supplementary proceedings, or other relief from the enforcement or immediate
enforcement of a judgment or related proceedings on a judgment.  The authority
and power to appear for and enter judgment against the Borrower shall be
exercisable concurrently in one or more jurisdictions and shall not be exhausted
or extinguished by one or more exercises thereof, or by any imperfect exercise
thereof or by any judgment entered pursuant thereto.  Such authority and power
may be exercised on one or more occasions, from time to time, in the same or
different jurisdictions, as often as the Lender shall deem necessary or
desirable, for all of which this Agreement shall be sufficient warrant.

 

15.Waiver of Jury Trial.  Borrower and Lender by its acceptance of this Note,
hereby waive trial by jury in any action or proceeding brought hereunder or
pertaining hereto.

 

 

 

 

 

 

WITNESS:

 

BORROWER:

 

 

 

 

 

 

 

 

 

 

MMA CAPITAL TC FUND I, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

MuniMae TEI Holdings, LLC,

 

 

 

its Administrative Member

 

 

 

 

 

 

By:

/s/   Michael L. Falcone

 

 

Name:

Michael L. Falcone

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

Schedule H-3

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

TAX CREDIT EXCEPTIONS

 

 

1.Summit Point Apartments (Boston Capital Fund 29) – The Forms 8609 issued to
this Operating Partnership were delayed.

 

2. Lindbergh Parc Senior Apartments (MMA 31) – As of September 30, 2015, the
Forms 8609 for this Operating Partnership had not been issued because of an ADA
issue. The Fund sponsor has been working to resolve the issue and Forms are
expected.

 

3.Heatherbrook Apartments (Hudson Housing Fund XXV) – At risk of having a 704b
issue in the future per CohnReznick.

 

4.Acacia Meadows (Hudson Housing Fund XXVIII) – At risk of having a 704b issue
in the future per CohnReznick.

 

 

 

Schedule I-1

--------------------------------------------------------------------------------

 

 

SCHEDULE J

 

LITIGATION AND INVESTIGATION EXCEPTIONS

 

 

1.Camille Village (in Alliant 40 and 42) – Disclosed in sponsor report, “GP in
litigation with original general contractor and architect”.

 

2.Bradford Apts (Boston Capital 27) – Disclosed in sponsor report, “HUD
conducted audit that resulted in the revelation that the GP had “over
subsidized” units in the amount of $177,000.  The GP has since repaid the
amount.  Waiting on Audit closed letter from HUD.”

 

3. Jennings Apts (MMA ITC 30) – Disclosed in sponsor report, “water intrusion on
certain units has led to litigation”.

 

4.Meadows at Greentree (MMA ITC 30) – Disclosed in sponsor report, “MCAP
litigation”.

 

5.Bathgate (MMA ITC 32) - Disclosed in sponsor report, “Compliance issue
stemming from 8823 filed on 11/19/13 for 2011.  Case considered to be a low
priority given IRS determination of No Changes and finalization of exam process
is thought to be imminent”. 

 

 

 

Schedule J-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE K

 

ACQUIRED ENTITIES

 

Subsidiaries:

 

DCT, Inc.

GEMSTC, LLC1

HJB, Inc

Jolt Realty Incorporated

LN Realty, Inc.

ZJL Housing, Inc.

 

 

 

Other:

 

Heller Affordable Housing, Inc.2 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1)



GEMSTC, LLC is a Subsidiary but is not converting to a limited liability
company.

 

2)



Heller Affordable Housing, Inc. is converting to a limited liability company as
of the closing, but since it is not directly acquired by the Company, it is
excluded from the defined term “Subsidiaries”.

 

 



Schedule K-1

--------------------------------------------------------------------------------